Exhibit 10.31

[g19151kaimage002.gif]

 

INDUSTRIAL LEASE AGREEMENT

(MULTI-TENANT BUILDING)

 

BETWEEN

 

INSITE ATLANTA, L.L.C.

 

AS LANDLORD

 

AND

 

SIMCO AUTOMOTIVE TRIM, INC.

 

AS TENANT

 

 

FOR THE PREMISES LOCATED AT

6077 Fulton Industrial Boulevard

Atlanta, Georgia

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SCHEDULE

 

1.

LEASE OF PREMISES

 

 

 

(a)

Demise

 

 

 

 

(b)

Term

 

 

 

 

(c)

Possession

 

 

 

 

(d)

Fit-up Work

 

 

 

2.

RENT

 

 

 

 

 

(a)

Base Rent

 

 

 

 

(b)

Tenant Reimbursement Amount

 

 

 

 

(c)

Payment of Rent

 

 

 

3.

USE

 

 

 

 

 

(a)

Limitation on Use

 

 

 

 

(b)

Quiet Enjoyment

 

 

 

4.

ENVIRONMENTAL MATTERS

 

 

 

(a)

Representations, Warranties and Covenants

 

 

 

 

(b)

Landlord’s Representations, Warranties and Covenants

 

 

 

 

(c)

Notice

 

 

 

 

(d)

Tenant Indemnification

 

 

 

 

(e)

Landlord Indemnification

 

 

 

 

(f)

Disclosure

 

 

 

 

(g)

Inspection

 

 

 

 

(h)

Definitions

 

 

 

5.

CONDITION OF PREMISES

 

 

 

(a)

Condition of Premises

 

 

 

 

(b)

Landlord’s Work

 

 

 

6.

UTILITIES AND SERVICES

 

 

 

(a)

Tenant’s Utilities and Services

 

 

 

 

(b)

Interruptions in Utilities or Services

 

 

 

7.

RULES AND REGULATIONS

 

 

8.

CERTAIN RIGHTS RESERVED TO LANDLORD

 

 

9.

MAINTENANCE AND REPAIRS

 

 

 

(a)

Tenant’s Maintenance

 

 

 

 

(b)

HVAC Maintenance

 

 

 

 

(c)

Landlord’s Maintenance

 

 

 

10.

TENANT’S WORK

 

 

 

(a)

Requirements

 

--------------------------------------------------------------------------------


 

 

(b)

Ownership

 

 

 

 

(c)

Liens

 

 

 

11.

INSURANCE

 

 

 

(a)

Landlord’s Insurance

 

 

 

 

(b)

Tenant’s Insurance

 

 

 

 

(c)

Waiver of Subrogation

 

 

 

 

(d)

Avoid Action Increasing Rates

 

 

 

 

(e)

Failure to Insure

 

 

 

 

(f)

Representation

 

 

 

 

(g)

Additional Requirements

 

 

 

12.

WAIVER AND INDEMNITY

 

 

 

(a)

Waiver

 

 

 

 

(b)

Tenant Indemnity

 

 

 

 

(c)

Landlord Indemnity

 

 

 

13.

FIRE AND CASUALTY

 

 

 

(a)

Damage

 

 

 

 

(b)

Restoration

 

 

 

14.

CONDEMNATION

 

 

15.

ASSIGNMENT AND SUBLETTING

 

 

 

(a)

Transfer

 

 

 

 

(b)

Permitted Transfer

 

 

 

 

(c)

Tenant’s Request for Consent

 

 

 

 

(d)

Excess Rent

 

 

 

 

(e)

Recapture

 

 

 

 

(f)

Assignment of Sublease Revenues

 

 

 

16.

SURRENDER

 

 

17.

DEFAULTS AND REMEDIES

 

 

 

(a)

Default

 

 

 

 

(b)

Remedies

 

 

 

 

(c)

Other Remedies

 

 

 

 

(d)

Waiver of Trial by Jury

 

 

 

 

(e)

Attorney’s Fees

 

 

 

18.

HOLDING OVER

 

 

19.

SECURITY DEPOSIT

 

 

20.

INTENTIONALLY DELETED

 

 

21.

ESTOPPEL CERTIFICATE

 

 

22.

SUBORDINATION

 

 

23.

FINANCIAL STATEMENTS

 

--------------------------------------------------------------------------------


 

24.

TENANT’S BROKER

 

 

25.

NOTICES

 

 

26.

MISCELLANEOUS

 

 

 

(a)

Successors and Assigns

 

 

 

 

(b)

Entire Agreement

 

 

 

 

(c)

Time of Essence

 

 

 

 

(d)

Execution and Delivery

 

 

 

 

(e)

Severability

 

 

 

 

(f)

Governing Law

 

 

 

 

(g)

Intentionally Deleted

 

 

 

 

(h)

Joint and Several Liability

 

 

 

 

(i)

Force Majeure

 

 

 

 

(j)

Parking

 

 

 

 

(k)

Captions

 

 

 

 

(l)

No Waiver

 

 

 

 

(m)

Recording

 

 

 

 

(n)

Relation of Parties

 

 

 

 

(o)

Intentionally Deleted

 

 

 

 

(p)

Counterparts

 

 

 

 

(q)

Power of Attorney

 

 

 

 

(r)

Guaranty

 

 

 

 

(s)

Limitation on Landlord’s Liability

 

 

 

 

(t)

Mortgagee Approval

 

--------------------------------------------------------------------------------


 

DEFINITIONS INDEX

 

Defined Term

 

Section

Affiliate

 

15

Annual Reconciliation

 

2

Audit Notice

 

2

Base Rent

 

Schedule

Building

 

Schedule

CERCLA

 

4

Costs of Reletting

 

17

Commencement Date

 

Schedule

Commercial Lender

 

15

Common Areas

 

8

Completion Estimate

 

13

Construction Plan

 

5

Cosmetic Work

 

10

Default

 

17

Default Rate

 

2

Delivery Date

 

Schedule

Environmental Costs

 

4

Environmental Conditions

 

4

Environmental Law or Laws

 

4

Estoppel Certificate

 

21

Expenses

 

2

Expiration Date

 

Schedule

Financial Statements

 

23

First Early Termination Date

 

Schedule

First Termination Option

 

Exhibit G-1

Fit-up Work

 

1

GAAP

 

15

Guarantor

 

Schedule

Guaranty

 

26

Hazardous Materials

 

4

Initial Estimated Tenant Reimbursement Amount

 

Schedule

Initial Term

 

Schedule

Landlord

 

Schedule

Landlord Party or Landlord Parties

 

12

Landlord’s ROFO Notice

 

Exhibit F

Landlord’s Work

 

5

Law or Laws

 

3

Lease

 

Schedule

Mortgagee

 

22

Objection Notice

 

2

Permitted Transfer

 

15

Permitted Transferee

 

15

Permitted Use

 

Schedule

Premises

 

Schedule

Prevailing Party

 

17

Prime Rate

 

2

Property

 

Schedule

Property Insurance

 

11

Purchaser

 

15

RCRA

 

4

Renewal Option

 

Exhibit H

Renewal Term

 

Schedule

Rent

 

2

Required Removables

 

10

ROFO

 

Exhibit F

ROFO Space

 

Schedule

Rules and Regulations

 

7

 

--------------------------------------------------------------------------------


 

SNDA

 

22

Second Early Termination Date

 

Schedule

Second Termination Option

 

Exhibit G-2

Security Deposit

 

Schedule

Substantially Complete

 

5

Successor

 

15

Taking

 

14

Tangible Net Worth

 

15

Taxes

 

2

Tenant

 

Schedule

Tenant Party or Tenant Parties

 

12

Tenant Reimbursement Amount

 

2

Tenant’s Broker

 

Schedule

Tenant’s Property

 

11

Tenant’s Proportionate Share

 

Schedule

Tenant’s Work

 

10

Third Early Termination Date

 

Schedule

Third Termination Option

 

Exhibit G-3

Transfer

 

15

Utility or Utilities

 

6

 

--------------------------------------------------------------------------------


 

INDUSTRIAL LEASE AGREEMENT

(MULTI-TENANT BUILDING)

 

This Industrial Lease Agreement (Multi-Tenant Building) (this “Lease”) is made
and entered into as of March 25, 2003, by and between Landlord and Tenant.  The
Lease consists of the following Schedule, Terms and Conditions and Exhibit(s)
referenced herein.

 

SCHEDULE

 

For purposes of this Lease, the following terms shall have the following
meanings:

 

“Landlord:”

 

Name:  Insite Atlanta, L.L.C.

 

 

Entity:  Limited Liability Company

 

 

State of Formation:  Illinois

 

 

Address:

1603 West 16th Street, Oakbrook, Illinois 60523
Attention:  Gerald J. Kostelny

 

 

 

 

“Tenant:”

 

Name:  Simco Automotive Trim, Inc.

 

 

Federal Employer Identification No.: FEIN 38-3270082

 

 

Entity:  Corporation

 

 

State of Formation:  Michigan

 

 

Address:

172 E. Main Street
Georgetown, MA  01833
Attention:  Ronald J. Lataille

 

 

 

“Guarantor:”

 

UFP Technologies, Inc.

 

 

 Federal Employer Identification No.:  04-231-4970

 

 

Entity:  Corporation

 

 

State of Formation:  Delaware

 

 

Address:

172 E. Main Street
Georgetown, Massachusetts 01833
Attention:  Ronald J. Lataille

 

 

 

“Building:”

 

That certain multi-tenant building consisting of 223,000 leaseable square feet
of space situated on the parcel of land which is legally described on Exhibit A
attached hereto and commonly known as 6077 Fulton Industrial Boulevard, Atlanta,
Georgia.

 

 

 

“Premises:”

 

Approximately 47,000 leaseable square feet as shown on the plan attached hereto
as Exhibit B-1

 

 

 

“Property:”

 

The Building, together with the land upon which the Building is situated, all
easements, licenses and rights-of-way appurtenant to said land and all personal
property, fixtures and equipment of Landlord which are used in the operation of
the Building and said land

 

 

 

“Base Rent:”

 

Year of
Term

 

Annual
Base Rent

 

Monthly
Base Rent

 

Annual Base
Rent Per LSF

 

 

 

1

 

$

0.00

 

$

0.00

*

$

0.00

 

 

 

2-5

 

129,249.96

 

10,770.83

 

2.75

 

 

 

6-8

 

141,000.00

 

11,750.00

 

3.00

 

 

--------------------------------------------------------------------------------

 

 

*Notwithstanding that no Base Rent is due for said 1-year period, Tenant shall
remain obligated to pay all Tenant Reimbursement Amount which is owing for said
1-year period.

 

 

 

 

 

“Tenant’s Proportionate Share:”

 

21.1% (which has been determined by dividing the number of leaseable square feet
in the Premises by the number of leaseable square feet in the Building)

 

 

1

--------------------------------------------------------------------------------


 

“Initial Monthly Estimated Tenant Reimbursement Amount:”

 

$2,193.33

 

 

 

 

 

“Permitted Use:”

 

General manufacturing, assembly, warehouse and distributions operations (with
accessory office)

 

 

 

 

 

“Security Deposit:”

 

$10,770.83

 

 

 

 

 

“Tenant’s Broker:”

 

Name:  Grubb & Ellis Company

 

 

 

Federal Employer Identification No.:  04-1424307

 

 

 

Address:

3333 Peachtree Street, Third Floor
Atlanta, Georgia 30336

 

 

 

 

“Initial Term:”

 

Ninety-six (96) months

 

 

 

“Renewal Terms:”

 

Two (2) periods of three (3) years each

 

 

 

“Commencement Date:”

 

April 16, 2003 (as same may be extended under Section 5(b))

 

 

 

“Expiration Date:”

 

April 15, 2011 (as same may be extended under Section 5(b))

 

 

 

“Delivery Date:”

 

The date upon which this Lease is fully executed

 

 

 

“ROFO Space:”

 

Approximately 15,937 leaseable square feet as shown on the plan attached hereto
as Exhibit B-1

 

 

 

“First Early Termination Date:”

 

Any day selected by Tenant, but which day is the last day of any month occurring
between the last day of the thirty-sixth (36th) full calendar month of the Term
and the last day of the forty-seventh (47th) full calendar month of the Term
(both inclusive)

 

 

 

“Second Early Termination Date:”

 

Any day selected by Tenant, but which day is the last day of any month occurring
between the last day of the forty-eight (48th) full calendar month of the Term
and the last day of the fifty ninth (59th) full calendar month of the Term (both
inclusive)

 

 

 

“Third Early Termination Date:”

 

Any day selected by Tenant, but which day is the last day of any month occurring
between the last day of the sixtieth (60th) full calendar month of the Term and
the last day of the ninety sixth (96th) full calendar month of the Term (both
inclusive)

 

EXHIBITS:

A

 

Legal Description of Property

 

B-1

 

Plan of Premises and ROFO Space

 

B-2

 

Plan of Tenant’s Reserved Parking Spaces

 

C

 

Rules and Regulations

 

D

 

Commencement Date Agreement

 

E

 

Description of Landlord’s Work

 

E-1

 

Construction Plan for Front Office Area

 

F

 

Right of First Opportunity

 

G-1

 

First Termination Option

 

G-2

 

Second Termination Option

 

G-3

 

Third Termination Option

 

H

 

Renewal Option

 

I

 

Xerox Environmental Access Agreement

 

J

 

Guaranty

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the date written above.

 

 

TENANT:

Witnesses (2 required)  /s/

 

 

 

/s/Richard LeSavoy

 

SIMCO AUTOMOTIVE TRIM, INC., a Michigan corporation

Witness

 

 Richard LeSavoy

 

 

Print Name

By:

 

/s/ Ronald J. Lataille

 

 

Its:

 

Treasurer

 

 

Date:

 

4/03/03

 

/s/ Wayne G. Williams

 

 

Witness

 

 Wayne G. Williams

 

 

Print Name

 

 

 

 

LANDLORD:

Witnesses (2 required)

 

 

 

/s/ Philip Reiff

 

INSITE ATLANTA, L.L.C., an Illinois limited liability company

Witness

 

Philip Reiff

 

 

Print Name

By:

 

Gerald J. Kostelny

 

 

Its:

 

Managing Member

 

 

Date:

 

4/11/03

 

 

 

/s/  Ted Prasopoulos

 

 

Witness

 

Ted Prasopoulos

 

 

Print Name

 

 

END OF SCHEDULE

 

3

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1.                                      LEASE OF PREMISES.

 

(a)                                  Demise.  Landlord leases to Tenant the
Premises, including all mechanical (HVAC), electrical, plumbing, life safety and
other units, systems and equipment located in or exclusively serving the
Premises, together with the right in common with others to use the Common Areas,
but excepting and exclusively reserving unto Landlord the use of roofs,
equipment rooms or similar areas that are used by Landlord for the provision of
common Utilities, rights to the land and improvements below the floor of the
Premises, and air rights outside of the Premises, subject to the covenants,
terms, provisions and conditions of this Lease.  Landlord and Tenant agree that
the leaseable area of the Premises described in the Schedule is correct and
shall not be remeasured.

 

(b)                                 Term.  The Initial Term shall commence on
the Commencement Date and shall expire on the Expiration Date, unless terminated
earlier as otherwise provided in this Lease, and subject to renewal if and to
the extent described in the Schedule.  The Initial Term, as permissibly
extended, is hereinafter called the “Term”.

 

(c)                                  Possession.  Landlord agrees to deliver
possession of the Premises to Tenant on the Delivery Date.  If Tenant takes
occupancy of the Premises for the conduct of business prior to the Commencement
Date (which Tenant may not do until Landlord’s Work is substantially completed),
then all of the terms and provisions of this Lease shall apply to such pre-Term
occupancy by Tenant, and Tenant shall pay Base Rent and Tenant Reimbursement
Amount for such pre-Term occupancy period at the initial rates of Base Rent and
Tenant Reimbursement Amount payable under this Lease, prorated for the number of
days in such pre-Term occupancy period.  If Tenant takes occupancy of the
Premises solely for the purpose of performing any Fit-up Work which Tenant
desires to perform prior to the Commencement Date, then all of the terms and
provisions of this Lease shall apply to such pre-term occupancy of the Premises
by Tenant, except that Tenant shall not be obligated to pay Base Rent or Tenant
Reimbursement Amount for such pre-Term occupancy period, but Tenant shall pay
for all incremental expenses incurred as a result of Tenant’s pre-Term occupancy
(e.g. Utilities and Services).

 

(d)                                 Fit-up Work.  Landlord grants to Tenant and
contractors of Tenant which have been approved by Landlord, a license to enter
the Premises on and after the Delivery Date solely to perform the work (“the
Fit-up Work”) necessary to install Tenant’s trade fixtures, equipment and
property in order to make the Premises ready for Tenant’s initial use and
occupancy.  The Fit-up Work may include installation of a condenser unit on the
roof of the Building, through-roof ducting for not more than two (2) vents and
floor reinforcement work, subject to applicable Laws and Landlord’s prior
written approval of the plans and specifications therefor (which approval shall
not be unreasonably withheld).  It shall be a condition to the grant by Landlord
and continued effectiveness of such license that:

 

(i)                                     Tenant shall give to Landlord not less
than five (5) days’ prior written notice of its request to have such access to
the Premises, which notice shall contain and/or shall be accompanied by: (i) a
description of and schedule for the Fit-up Work to be performed by those persons
and entities for whom and which such access is being requested; (ii) the names
and addresses of all contractors, subcontractors and material suppliers for whom
and which such early access is being requested and the approximate number of
individuals, itemized by trade, who will be present in the Premises; (iii)
copies of all contracts pertaining to the performance of the Fit-up Work for
which such early access is being requested; (iv) copies of all plans and
specifications pertaining to the Fit-up Work for which such access is being
requested; (v) copies of all licenses and permits required in connection with
the performance of the work for which such access is being requested; (vi)
certificates of insurance (in amounts and with insured parties satisfactory to
Landlord).  All of the foregoing shall be subject to Landlord’s approval, which
shall not be unreasonably withheld.

 

(ii)                                  Such early access shall be subject to
scheduling and monitoring by Landlord and Landlord’s agents and environmental
consultants.

 

(iii)                               Tenant and Tenant’s contractors shall work
in harmony and not interfere with Landlord and Landlord’s contractors in
performing any tenant improvement work which Landlord is performing in the
Premises or in other premises within the Building or in the Common Areas, or
with the

 

4

--------------------------------------------------------------------------------


 

general operation of the Property.  If at any time such entry shall cause or
threaten to cause such disharmony, Landlord may withdraw such license upon
twenty-four (24) hours’ prior written notice to Tenant.

 

(iv)                              Any such entry into and occupation of the
Premises by Tenant shall be deemed to be under all of the terms, covenants,
conditions and provisions of this Lease, excluding only the covenant to pay Rent
and specifically including the provisions of Sections 10, 11 and 12 below. 
Landlord shall not be liable for any injury, loss or damage which may occur to
any of the Fit-up Work or to property of Tenant placed in the Premises prior to
the Commencement Date, the same being at Tenant’s sole risk and liability. 
Tenant shall be liable to Landlord for any damage to the Premises or to any
tenant improvement work in the Premises performed by Landlord which is caused by
Tenant or Tenant’s contractors.

 

(v)                                 Tenant’s floor reinforcement work shall be
performed by OSHA 40 hour trained workers and Tenant shall develop a health and
safety plan for the excavation and monitoring associated with such floor
reinforcement work.

 

2.                                      RENT.  As used in this Lease, “Rent”
shall mean Base Rent, Tenant Reimbursement Amount and all other sums or charges
due by Tenant under this Lease.

 

(a)                                  Base Rent.  Tenant shall pay Base Rent in
monthly installments in advance on or before the first day of each month of the
Term, except that Tenant shall pay to Landlord upon Tenant’s execution of this
Lease, the installment of Base Rent which is due for the thirteenth (13th) full
month of the Term in the amount of $10,770.83.

 

(b)                                 Tenant Reimbursement Amount.  “Tenant
Reimbursement Amount” shall mean an amount equal to the sum of (y) Tenant’s
Proportionate Share of Expenses for each calendar year during the Term, plus (z)
Tenant’s Proportionate Share of Taxes for each calendar year during the Term. 
Prior to each calendar year during the Term, Landlord shall furnish Tenant with
an estimate of the amount of Tenant Reimbursement Amount owing for such year,
and Tenant shall pay Landlord one-twelfth (1/12th) of such estimate on the first
day of each month during such year, except that Tenant shall pay to Landlord
upon Tenant’s execution of this Lease, the Initial Monthly Estimated Tenant
Reimbursement Amount which is owing for the first full month of the Term.  Such
estimate may be revised by Landlord whenever it obtains information relevant to
making such estimate more accurate.  After the end of each calendar year during
the Term, Landlord shall deliver to Tenant a statement (the “Annual
Reconciliation”) setting forth the actual Expenses and Taxes for such year and
the total amount of estimated Tenant Reimbursement Amount that Tenant has paid
and is payable for such year.  Within thirty (30) days after receipt of such
Annual Reconciliation, Tenant shall pay to Landlord the amount of Tenant
Reimbursement Amount owing for such year, minus all estimated Tenant
Reimbursement Amount paid by Tenant for such year.  If the total estimated
Tenant Reimbursement Amount paid by Tenant for such year exceeds the amount of
Tenant Reimbursement Amount owing for such year, then Landlord shall apply such
excess as a credit against future Rent owing under this Lease or, if the Term
has already ended, Landlord shall promptly refund such excess to Tenant,
provided that in each such case, Tenant is not then in Default hereunder, and
without interest to Tenant.

 

(i)                                     “Expenses” shall mean all expenses,
costs and disbursements (other than Taxes) incurred by Landlord in connection
with the ownership, management, maintenance, operation, replacement and repair
of the Property, including, but not limited to:  (A) costs of utilities for the
Property, (B) costs for permits, licenses and certificates necessary to operate,
manage and lease the Property; (C) premiums paid by Landlord for policies of
insurance (and deductibles paid by Landlord for repairs covered by such
policies); (D) costs of supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Property; (E) wages, salaries, benefits
and other compensation for all persons directly engaged in the operation,
maintenance or security of the Property, and employer’s Social Security taxes,
unemployment taxes or insurance, and any other taxes which may be levied on such
wages, salaries, benefits and compensation; (F) costs of operation, repair and
maintenance of all systems and equipment and components of the Property
(including replacement of components); (G) costs of capital improvements made or
installed for the purpose of reducing Expenses (or the rate of increase of
Expenses) or made or installed pursuant to any Law of general applicability to
the Property (as a general manufacturing, assembly, warehouse and distribution
facility), which costs shall be amortized by Landlord in accordance with sound
accounting and management principles and only the current annual amortization of
such costs, together with interest payable by Landlord on any loan obtained to
finance such capital improvement, shall be

 

5

--------------------------------------------------------------------------------


 

included in Expenses for any calendar year; and (H) management fees in each
calendar year equal to three (3%) percent of the product of the gross annual
rate of Rent per leaseable square foot of the Premises payable under this Lease
for such year (assuming solely for such purposes an annual rate of Base Rent of
$2.75 per leaseable square foot payable during the first year of the Term),
multiplied by the number of leaseable square feet in the Property.  If Landlord
incurs expenses for the Property together with one or more other buildings or
properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned between the Property and the other buildings or
properties.

 

(ii)                                  Expenses shall not include:  (A) costs of
tenant alterations; (B) costs of capital improvements (except as set forth in
clause (G) of the preceding paragraph); (C) interest and principal payments on
loans (except interest on any loan obtained to finance any capital improvement
for which amortization may be included in Expenses under clause (G) of the
preceding paragraph), (D) rental payments on any ground leases (except for
rental payments which constitute reimbursement for Taxes, Expenses, or any
component thereof); (E) advertising expenses and leasing commissions; (F) any
cost or expenditure for which Landlord is reimbursed, whether by insurance
proceeds or otherwise, except through tenant reimbursements; (G) the cost of any
kind of service furnished to any other tenant in the Building which Landlord
does not generally make available to all tenants in the Building; (H) legal
expenses of negotiating leases or handling disputes with tenants, other
occupants or prospective tenants or occupants; (I) salaries and fringe benefits
of employees above the grade of property manager; or (J) fees paid to any agent
or contractor which is an affiliate of Landlord for any Service or Utility
(other than management fees) to the extent such fees are in excess of customary
market amounts which would be paid for such Service or Utility in the absence of
such affiliation.

 

(iii)                               If the Property is not fully occupied during
any calendar year or if Landlord is not supplying commonly supplied Utilities to
all tenants of the Property at any time during any calendar year, then Expenses
shall, at Landlord’s option, be determined as if the Property had been 100%
occupied and Landlord had been supplying commonly supplied Utilities to all
tenants of the Property at all times during such calendar year.  Expenses shall
be determined on an accrual basis.

 

(iv)                              Notwithstanding anything contained herein to
the contrary, in no event shall that part of Expenses attributable to
maintenance and repair of the HVAC units serving the Premises exceed $0.06 per
leasable square foot of the Premises during the first year of the Term.

 

Within sixty (60) days after receiving an Annual Reconciliation from Landlord,
Tenant may give Landlord a written notice (the “Audit Notice”) that Tenant
intends to review Landlord’s records of Expenses for the calendar year
pertaining to such Annual Reconciliation.  Within a reasonable time after its
receipt of the Audit Notice, Landlord shall make all pertinent records available
for inspection that are reasonably necessary for Tenant to conduct its review. 
If any records are maintained at a location other than the office of the
Building, Tenant may either inspect the records at such other location or pay
for the reasonable cost of copying and shipping the records.  If Tenant retains
an agent to review Landlord’s records, the agent must be employed by a licensed
Certified Public Accounting firm and such firm may not be compensated by Tenant
on a contingency fee basis.  Tenant shall be solely responsible for all costs,
expenses and fees incurred in connection with the review.  Within thirty (30)
days after the records are made available to Tenant, Tenant shall have the right
to give Landlord written notice (the “Objection Notice”) stating in reasonable
detail all objections to the applicable Annual Reconciliation.  If Tenant fails
to provide Landlord with either an Objection Notice or Review Notice within the
time periods set forth herein, Tenant shall be deemed to have approved
Landlord’s Annual Reconciliation and shall be barred from raising any claims
regarding the Expenses for the applicable calendar year.  If Tenant timely
provides Landlord with an Objection Notice, Landlord and Tenant shall work
together in good faith to resolve the objections set forth in such Objection
Notice.  If Landlord and Tenant determine that Expenses for the applicable
calendar year are less than reported, then (y) Landlord shall provide Tenant
with a credit against the next installment of Rent in the amount of the
overpayment by Tenant within thirty (30) days after such determination is made,
and (z) if Expenses are more than five percent (5%) less than reported, Landlord
shall reimburse Tenant for the reasonable, documented, out-of-pocket costs and
fees paid by Tenant for such review.  If Landlord and Tenant determine that
Expenses for the applicable calendar year are greater than reported, then Tenant
shall then pay Landlord the amount of any underpayment within thirty (30) days
after such determination is made.  The records obtained by Tenant shall be
treated as confidential.  In no event shall

 

6

--------------------------------------------------------------------------------


 

Tenant be permitted to examine Landlord’s records or to dispute any Annual
Reconciliation unless Tenant is not then in Default.

 

(v)                                 “Taxes” shall mean all taxes, assessments
and fees levied upon or against the Property, or the rents collected therefrom,
by any governmental entity based upon the ownership, leasing, renting or
operation of the Property, including all reasonable costs and expenses of
protesting any such taxes, assessments or fees.  Taxes shall not include any net
income, capital stock, succession, transfer, franchise, gift, estate or
inheritance taxes; provided, however, if at any time during the Term, a tax or
excise on income is levied or assessed by any governmental entity, in lieu of or
as a substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes.  For the purpose of
determining Taxes for any given calendar year, the amount to be included for
such calendar year (A) from special assessments payable in installments shall be
the amount of the installment (and any interest) due and payable during such
calendar year, and (B) from all other Taxes shall be the amount accrued,
assessed or otherwise imposed for such calendar year.

 

(c)                                  Payment of Rent.  The following provisions
shall govern the payment of Rent:  (i) Tenant shall pay Rent to Landlord at
Landlord’s address described in the Schedule (Attention:  Property Management),
or to such other party or to such other address as Landlord may hereafter
designate by written notice to Tenant; (ii) if the Term commences or ends on a
day other than the first day or last day of a calendar month, then Rent for the
month in which the Term so begins or ends shall be prorated based upon the
number of days in the applicable month; (iii) all Rent shall be paid to Landlord
without demand, offset or deduction, and the covenant to pay Rent shall be
independent of every other covenant in this Lease; (iv) any Rent payment owing
by Tenant to Landlord which is not paid within five (5) days after Landlord
gives Tenant a written notice that such payment was not received by Landlord
when due shall bear interest from the date due until the date paid at a rate
(the “Default Rate”) equal to the greater of (A) one and one-half percent (1½%)
per month, or (B) four percent (4%) plus the corporate base rate (the “Prime
Rate”) of interest announced from time to time by Bank of America at its
Chicago, Illinois office, but in no event higher than the maximum rate permitted
by applicable Law.  In addition, Tenant shall pay Landlord a late charge for any
Rent payment which is paid more than five (5) days after its due date equal to
Three Hundred Fifty Dollars ($300.00); (v) if modifications are made to the
Property changing the number of leaseable square feet contained in the Property,
then Landlord shall make an appropriate adjustment to Tenant’s Proportionate
Share; (vi) Tenant’s agreement to pay any underpayment of Tenant Reimbursement
Amount for the calendar year in which the Term ends, and Landlord’s obligation
to refund any overpayments of Tenant Reimbursement Amount for the calendar year
in which the Term ends (provided Tenant is not in Default) shall survive the end
of the Term; (vii) each amount owed to Landlord under this Lease for which the
date of payment is not expressly fixed shall be due on the same date as the Rent
listed on the statement showing such amount is due; (viii) if Landlord fails to
give Tenant an estimate of Tenant Reimbursement Amount prior to the beginning of
any calendar year during the Term, then Tenant shall continue to pay estimated
Tenant Reimbursement Amount at the rate for the previous calendar year until
Landlord delivers such estimate; and (ix) Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease (regardless of Tenant’s
designation of any contrary application) to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord in its sole discretion may
elect.

 

3.                                      USE.

 

(a)                                  Limitation on Use.  The Premises shall be
used and occupied solely for the Permitted Use.  Tenant shall not cause or
permit the Premises to be used in any way which (i) constitutes a violation of
federal, state or local law, statute, ordinance, code, rule order or decree
(individually, a “Law” and collectively, the “Laws”), or (ii) disturbs or
interferes with the rights of other tenants or occupants of the Property, or
(iii) constitutes a nuisance or waste, or (iv) constitutes a Prohibited Use. 
Tenant shall not use or install any of Tenant’s Property in or to the Premises
which would exceed the legal live load per square foot designated by the
structural engineers for the Building (and Tenant shall ascertain from Landlord
such legal live load prior to installing Tenant’s Property).  Landlord
represents to Tenant that as of the date of this Lease the Property is zoned
“M1-A”.

 

(b)                                 Quiet Enjoyment.  As long as no Default
exists, Tenant shall peacefully and quietly have and enjoy the Premises for the
Term, free from interference by Landlord, subject, however, to the provisions of
this Lease.  The loss or reduction of Tenant’s light, air or view will not be
deemed a disturbance of Tenant’s occupancy of the Premises nor will it affect
Tenant’s obligations under this Lease or create any liability of Landlord to
Tenant.

 

7

--------------------------------------------------------------------------------


 

4.                                      ENVIRONMENTAL MATTERS.

 

(a)                                  Representations, Warranties and Covenants. 
Tenant represents, warrants and covenants to and with Landlord that:

 

(i)                                     Tenant has the full right, power, and
authority to carry out its environmental obligations hereunder.

 

(ii)                                  Tenant is financially capable of
performing and satisfying its environmental obligations hereunder.

 

(iii)                               Tenant is not now, and never has been, in
violation of any applicable Environmental Law, including, but not limited to,
any Environmental Law relating to the generation, handling, usage,
transportation, treatment, storage, or disposal of Hazardous Materials, nor is
it subject to any threatened, existing, or pending action by any governmental
authority in connection therewith.

 

(iv)                              Tenant’s generation, handling, usage,
transportation, treatment, storage, or disposal of Hazardous Materials at the
Premises shall at all times comply with applicable Environmental Laws, and will
not cause or allow any Environmental Condition to occur or exist.

 

(v)                                 Tenant, at its expense, shall comply with
each Environmental Law pertaining to Tenant’s use of the Premises, and with all
directions, regardless of when they become effective, of all public officers
issued pursuant to any Environmental Law, which shall impose any duty upon the
owner or operator with respect to the use or occupancy of the Premises, except
to the extent the same relate to any Environmental Condition existing prior to
the date of this Lease (unless and to the extent that (y) Tenant has notice or
knowledge of such pre-existing Environmental Condition, and (z) any act or
omission of Tenant exacerbates or worsens any such pre-existing Environmental
Condition).

 

(vi)                              Tenant will not install, use or operate any
underground storage tank without the express written permission of Landlord,
which permission may be withheld in Landlord’s sole and arbitrary discretion.

 

(vii)                           Tenant shall permit access to the Premises to
the “Xerox Parties” as defined in that certain Environmental Access Agreement
(the “XEAA”) a copy of which is attached hereto as Exhibit I at the times, for
the purposes and subject to the terms and conditions set forth in said
Agreement.  Landlord shall indemnify and hold Tenant harmless from and against
all matters set forth in Paragraph 3(a) of the XEAA (excluding consequential or
incidental damages), if and to the same extent Landlord is indemnified and held
harmless under said Paragraph 3(a).

 

(b)                                 Landlord’s Representations, Warranties and
Covenants.  Landlord represents, warrants and covenants to and with Tenant that:

 

(i)                                     Landlord has the full right, power, and
authority to carry out its environmental obligations hereunder.

 

(ii)                                  Landlord is financially capable of
performing and satisfying its environmental obligations hereunder.

 

(iii)                               To the best knowledge of the officer of
Landlord executing this Lease and without investigation, no Hazardous Materials
in the Premises exist as of the date of this Lease, except as set forth in (y)
that certain Phase I Environmental Site Assessment Report dated September 11,
2001 prepared by Bradburne, Briller & Johnson, LLC, Atlanta, Georgia, and (z)
that certain Letter Report of Asbestos Survey and Chemical Use dated March 19,
2003 to UFP Technologies from Bradburne, Briller & Johnson, LLC, Atlanta,
Georgia, copies of which have been furnished to Tenant (receipt of which is
hereby acknowledged by Tenant).

 

8

--------------------------------------------------------------------------------


 

(iv)                              Landlord’s generation, handling, usage,
transportation, treatment, storage, or disposal of Hazardous Materials at the
Property shall at all times comply with applicable Environmental Laws, and will
not cause any Environmental Condition to occur or exist.

 

(v)                                 Landlord, at its expense, shall comply with
each Environmental Law pertaining to Landlord’s use of the Property, and with
all directions, regardless of when they become effective, of all public officers
issued pursuant to any Environmental Law, which shall impose any duty upon the
owner or operator with respect to the use or occupancy of the Property, except
to the same such duties are assumed by Tenant under this Lease and by other
tenants of the Property under their respective leases.

 

(c)                                  Notice.  Tenant shall give immediate
written notice to Landlord of (i) any proceeding or inquiry by any governmental
authority with respect to the presence of any Hazardous Materials on the
Premises or the migration thereof from or to other areas, (ii) all claims and
potential claims made, inquired about, or threatened by any third party against
Tenant or the Premises relating to any loss or injury resulting from any
Hazardous Materials, and (iii) Tenant’s discovery of any occurrence or condition
on any property adjoining or in the vicinity of the Premises that could cause
such property or any part thereof to be subject to any restrictions on the
ownership, occupancy, transferability or use of the property under any
Environmental Law.

 

(d)                                 Tenant Indemnification.  Tenant shall
defend, with counsel reasonably approved by Landlord, all actions against
Landlord with respect to, and pay, protect, indemnify, and hold harmless, to the
extent permitted by Law, Landlord from and against any and all Environmental
Costs of any nature arising out of, or claimed to be arising out of, any
Environmental Conditions.  Notwithstanding anything in this Lease to the
contrary, Landlord agrees that Tenant shall not be responsible for Environmental
Conditions to the extent that such Environmental Conditions (i) exist as of the
Commencement Date (unless and to the extent (y) Tenant has notice or knowledge
of such pre-existing Environmental Condition, and (z) any act or omission of
Tenant exacerbates or worsens any such pre-existing Environmental Condition), or
(ii) result from the actions or omissions of Landlord or any other person or
entity other than a Tenant Party.  This indemnification shall include without
limitation Environmental Costs arising out of any violations of Environmental
Laws, regardless of any real or alleged fault, negligence, willful misconduct,
gross negligence, breach of warranty, or strict liability on the part of
Tenant.  The foregoing indemnity shall survive the end of the Term.

 

(e)                                  Landlord Indemnification.  Landlord shall
defend with counsel reasonably approved by Tenant, all actions against any
Tenant Party with respect to and pay, protect, indemnify and hold harmless, to
the extent permitted by Law, the Tenant Parties from and against any and all
Environmental Costs of any nature arising out of, or claimed to be arising out
of, any Environmental Conditions caused by Landlord’s use or operation of the
Property or by the acts or omissions of any Landlord Party.

 

(f)                                    Disclosure.  Prior to the Commencement
Date, and prior to January 1 of each year of the Term, including January 1 of
the year immediately following the year during which the Term ends, Tenant shall
disclose to Landlord in writing the names and amounts of all Hazardous
Materials, or any combination thereof, which were stored, used or disposed of on
the Premises, or which Tenant intends to store, use or dispose of on the
Premises.  Further, Tenant shall provide Landlord a copy of every document
Tenant makes available to any governmental authority or to any person under any
Environmental Law.

 

(g)                                 Inspection.  Upon prior reasonable written
or telephonic notice (except in emergencies) Landlord shall have the right, but
not the duty, to inspect the Premises at any time to determine whether Tenant is
complying with the terms of this Section 4.  If Tenant is not in compliance,
then Landlord shall have the right to immediately enter upon the Premises to
remedy, at Tenant’s expense, any Environmental Conditions caused by Tenant’s
failure to comply, notwithstanding any other provision of this Lease to the
contrary.  Such remediation measures shall be done in accordance with the
recommendations of Landlord’s geotechnical engineers and/or consultants, and/or
the requirements of any governmental authority having jurisdiction over such
matters.  Tenant shall pay to Landlord, as additional rent, all Environmental
Costs incurred by Landlord in performing any such remediation measures within
thirty (30) days after Landlord’s written request therefore.  Landlord shall use
reasonable efforts to minimize interference with Tenant’s business operations,
but Landlord shall not be liable for any interference caused thereby.

 

(h)                                 Definitions.  For purposes of this Lease,
the following terms shall have the following meanings.

 

9

--------------------------------------------------------------------------------


 

(i)                                     “Environmental Law or Laws” shall mean
any and all federal, state or local laws, regulations, ordinances, rules,
orders, directions, requirements or court decrees pertaining to health,
industrial hygiene, or the environmental conditions on, under or about the
Premises, including, without limitation, the Resource Conservation and Recovery
Act, as amended (42 U.S.C. §6901, et seq.), and regulations promulgated
thereunder (“RCRA”); the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended (42 U.S.C. §9601, et seq.), and regulations
promulgated thereunder (“CERCLA”), the Hazardous Materials Transportation Act,
as amended (49 U.S.C. §1801, et seq.), and regulations promulgated thereunder;
the Toxic Substances Control Act, as amended (15 U.S.C. §2601, et seq.), and
regulations promulgated thereunder; the Federal Insecticide, Fungicide and
Rodenticide Act, as amended (7 U.S.C. §136, et seq.), and regulations
promulgated thereunder; the Federal Water Pollution Control Act (the Clean Water
Act), as amended (33 U.S.C. §1251, et seq.), and regulations promulgated
thereunder; the Safe Drinking Water Act, as amended (42 U.S.C. §300f et seq.),
and regulations promulgated thereunder; the Clean Air Act, as amended (42 U.S.C.
§7401 et seq.),  and regulations promulgated thereunder; and all parallel,
similar or relevant Laws.

 

(ii)                                  “Hazardous Materials” shall mean any (A)
hazardous waste as defined in RCRA, (B) hazardous substance as defined in
CERCLA; (C) petroleum or liquid petroleum or wastes; and (D) any other toxic or
hazardous substances that may be regulated from time to time by applicable
Environmental Laws.

 

(iii)                               “Environmental Conditions” shall mean any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, or disposing of Hazardous Materials on, from, or
about the Premises other than in compliance with applicable Environmental Laws. 
The term “Environmental Conditions” includes, but is not limited to, the
presence of Hazardous Materials on, from, or about the Premises attributable to
the operation of any underground or above-ground storage tanks, oil/water
separators, or in-ground hydraulic lifts or hoists, and associated equipment.

 

(iv)                              “Environmental Costs” shall mean any and all
judgments, damages, penalties, fines, costs, liabilities, obligations, losses,
or expenses of whatever kind and nature (including, without limitation,
diminution in value of the Property, damages for the loss or restriction on use
of leaseable space, damages arising from any adverse impact on marketing of
space, sums paid in settlement of claims, attorney fees, consultant fees and
expert fees), arising from or incurred in connection with Environmental
Conditions, including, but not limited to, those relating to the presence,
investigation, or remediation of Hazardous Materials.

 

5.                                      CONDITION OF PREMISES.

 

(a)                                  Condition of Premises.  Except as set forth
in Section 5(b) below, no agreement of Landlord to alter, remodel, decorate,
clean or improve the Premises or the Property or to demolish and/or remove any
improvements, equipment or property located in the Premises (or to provide
Tenant with any credit or allowance for any of the foregoing), and no
representation regarding the condition of the Premises or the Property have been
made by or on behalf of Landlord or relied upon by Tenant, it being agreed that
Tenant shall accept the Premises in an “as-is” “where-is” condition and
configuration on the date upon which Landlord delivers possession thereof to
Tenant (and in particular Tenant acknowledges that it has verified the
suitability of the existing HVAC units serving the Premises and the ceiling
heights within the Premises for Tenant’s intended use thereof).  Tenant, at its
expense, shall (a) obtain any and all certificates of occupancy, special use
permits, business licenses and other permits and licenses which may be required
by applicable Law for Tenant’s use and occupancy of the Premises, and (b) make
any and all improvements, alterations and additions to the Premises which may be
required to obtain such certificates, permits and licenses.  The failure of
Tenant to obtain any such certificate, permit or license shall not be a
condition precedent to Tenant’s obligation to pay Rent or to perform any of its
other obligations hereunder or affect the validity of this Lease.

 

(b)                                 Landlord’s Work.  Notwithstanding the
foregoing to the contrary, Landlord, at its expense, agrees to perform certain
tenant improvement work (“Landlord’s Work”) in the Premises, as shown and/or
described on the Construction plan attached hereto as Exhibit E (the
“Construction Plan”).  Landlord’s Work and the Construction Plan have been
approved by Landlord and Tenant, but Landlord’s approval of Landlord’s Work and
the Construction Plan shall not constitute a representation by Landlord that
Landlord’s Work or the Construction Plan comply with applicable Laws or will be
adequate for Tenant’s use of the Premises.  Landlord shall use commercially

 

10

--------------------------------------------------------------------------------


 

reasonable efforts to cause Landlord’s Work to be Substantially Complete on or
before the Commencement Date.  Landlord’s Work shall be deemed “Substantially
Complete” on the earliest date upon which all of Landlord’s Work has been
performed, other than any details of construction, mechanical adjustment or any
other similar matter, the noncompletion of would not materially interfere with
Tenant’s use of the Premises; provided, however, if Landlord is delayed in
completing Landlord’s Work because of a Tenant Delay, then Landlord’s Work shall
be deemed to be Substantially Complete on the earliest date (as determined by
Landlord) that Landlord’s Work would have been Substantially Complete but for
such Tenant Delay.  As used herein, “Tenant Delay” shall mean and include (i)
Tenant’s failure to furnish any information or approvals which Landlord requests
in connection with Landlord’s Work within three (3) business days after Tenant’s
receipt of such request, (ii) any equipment or materials shown or described on
the Plan which have long lead times; (iii) any changes in Landlord’s Work or the
Construction Plan which are hereafter requested by Tenant and approved by
Landlord, (iv) performance of any Tenant’s Work in the Premises during the
performance of Landlord’s Work, or (v) any delay in the performance of any
Tenant’s Work in the Premises which is required to be completed prior to or
simultaneously with the performance of Landlord’s Work.  When Landlord’s Work
has been (or is about to be) Substantially Complete, Landlord shall give Tenant
written notice thereof.  Within three (3) business days after Tenant’s receipt
of such notice, but in any event prior to Tenant’s move into the Premises,
Landlord and Tenant shall conduct a walk-through of the Premises and prepare a
joint punch list identifying any incomplete or incorrect items of Landlord’s
Work.  Landlord will thereafter complete and/or correct such punch list items
with reasonable diligence.  If Tenant requests any change to the Construction
Plan or Landlord’s Work which results in a net increase in the cost of
Landlord’s Work, Tenant shall pay such net increase in the cost of Landlord’s
Work to Landlord within ten (10) days after billing.  Within thirty (30) days
after the actual Commencement Date has been ascertained, Landlord and Tenant
will execute a Commencement Date Agreement in the form attached as Exhibit D,
which shall acknowledge said actual Commencement Date and the actual Expiration
Date.  If Landlord’s Work is not Substantially Complete on the Commencement Date
for any reason, this Lease shall continue in full force and effect, Landlord
shall have no liability to Tenant by reason thereof, the Commencement Date shall
be extended to the earliest date upon which Landlord’s Work is Substantially
Complete and the Expiration Date shall be extended by an equal number of days
plus the minimum number of additional days (if any) which are required to cause
the Expiration Date to be the last day of a month.

 

6.                                      UTILITIES AND SERVICES.

 

(a)                                  Tenant’s Utilities and Services.  Tenant
shall contract in its own name and timely pay all charges for all (i) utilities
including, but not limited to, gas, electricity, water, fuel, and sewer
(individually, a “Utility” and collectively the “Utilities”); and (ii) services
including, but not limited to, telephone, security, alarm, janitorial, trash and
debris removal (and Tenant, at its expense, may maintain a dumpster outside of
the Building near the loading dock for the Premises for production scrap,
subject to applicable Laws and Landlord’s prior written approval as to the
actual size and location of such dumpster), ice and snow removal, pest control
and HVAC maintenance and repair (individually, a “Service” and collectively the
“Services”) used in, servicing or assessed against the Premises, unless
otherwise herein expressly provided.  If Landlord elects to itself provide any
Utility or Service to the Premises, then (i) Tenant shall pay to Landlord all
costs of furnishing such Utility or Service to the Premises, if such Utility or
Service is separately sub-metered to the Premises (or Landlord is otherwise able
to fairly allocate the cost of such Utility or Service to the Premises); or (ii)
all costs for furnishing such Utility or Service to the Premises shall be
included in Expenses, if such Utility or Service is provided to the Premises
together with any or all other tenant spaces located in the Building (or
Landlord otherwise elects to include the cost of such Utility or Service in
Expenses).

 

(b)                                 Interruptions in Utilities or Services. 
Tenant agrees that Landlord shall not be liable for damages for any failure or
interruption in furnishing any Utility or Service nor shall any such failure or
interruption be considered to be an eviction or disturbance of Tenant’s use of
the Premises, or relieve Tenant from its obligation to pay any Rent when due or
from any other obligations of Tenant under this Lease.  Notwithstanding the
foregoing, if any such failure interruption is caused by the negligence or
willful misconduct of any Landlord Party, and such failure or interruption
continues for five (5) consecutive business days and as a result thereof Tenant
is unable to and does not use all or any significant portion of the Premises for
the normal conduct of business (except storage of Tenant’s property), then for
so long as the failure or interruption continues thereafter, Base Rent and
Tenant Reimbursement Amount shall be abated in the same proportion that the
leaseable area of the portion of the Premises which Tenant is unable to (and
does not) use as a result of the failure or interruption bears to the total
leaseable area of the Premises, provided that in the event the condition exists
solely in the Premises, the abatement shall not commence until the sixth (6th)
consecutive business day after Tenant notified Landlord of such condition.  The
aforesaid abatement shall be Tenant’s sole remedy and Landlord’s sole liability
for any failure or interruption in furnishing Utilities and Services to the
Premises, and in no event shall Landlord be liable for Tenant’s loss of business
or profits.

 

11

--------------------------------------------------------------------------------


 

7.                                      RULES AND REGULATIONS.  Tenant shall
observe and comply, and shall cause the Tenant Parties to observe and comply,
with the rules and regulations listed on Exhibit C attached hereto and with such
reasonable modifications and additions thereto as Landlord may make from time to
time and which are uniformly applied to all tenants and occupants of the
Property (collectively, the “Rules and Regulations”).  Landlord shall not be
liable for failure of any person to obey the Rules and Regulations.  Landlord
shall not be obligated to enforce the Rules and Regulations against any person,
and the failure of Landlord to enforce the Rules and Regulations shall not
constitute a waiver thereof or relieve Tenant from compliance therewith.

 

8.                                      CERTAIN RIGHTS RESERVED TO LANDLORD. 
Landlord reserves the following rights, each of which Landlord may exercise
without notice to Tenant and without liability to Tenant, and the exercise of
any such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off, deduction, or abatement of rent or any other claim:  (a) upon prior
reasonable written notice to Tenant, to change the name or street address of the
Building or the Premises; (b) to install, affix and maintain any and all signs
(including “For Lease” or “For Sale” signs) on the exterior or interior of the
Building; (c) to make repairs, decorations, alterations, additions, or
improvements, whether structural or otherwise, in and about the Property,
including, without limitation, expansion or contraction of the leaseable area of
the Building, alterations of the location or configuration of all common
corridors, public restrooms, common mechanical (HVAC), electrical, plumbing and
life safety units, systems and equipment, driveways, entrances, fire lanes,
sidewalks, parking areas, loading docks, staging areas, lawns and landscaped
areas (collectively, the “Common Areas”), and for such purposes upon prior
reasonable written or telephonic notice to Tenant (except in emergencies) to
enter upon the Premises, temporarily close doors, corridors and other areas in
the Building and interrupt or temporarily suspend Utilities or use of Common
Areas; provided, that Landlord shall use commercially reasonable efforts to
maintain reasonable accessibility to the Premises and shall minimize disruption
to Tenant’s business activities; (d) to retain at all times, and to use in
appropriate instances, keys to all doors within and into the Premises; (e) to
grant to any person or to reserve unto itself the exclusive right to conduct any
business or render any service in or to the Property, so as long as such right
does not preclude Tenant from using the Premises for the purpose stated herein;
(f) upon prior reasonable written or telephonic notice to Tenant (except in
emergencies) to show or inspect the Premises at reasonable times and, if vacated
or abandoned, to prepare the Premises for reoccupancy; (g) upon prior reasonable
written or telephonic notice to Tenant (except in emergencies) to install, use
and maintain in and through the Premises pipes, conduits, wires and ducts
serving the Building, provided that such installation, use and maintenance does
not unreasonably interfere with Tenant’s use of the Premises; (h) to regulate
delivery and usage of the loading docks, staging areas, drive aisles and parking
areas within the Common Areas; and (i) to take any other action which Landlord
deems reasonable in connection with the operation, maintenance or preservation
of the Property.

 

9.                                      MAINTENANCE AND REPAIRS.

 

(a)                                  Tenant’s Maintenance.  Tenant, at its
expense, shall keep and maintain the Premises in good order, condition and
repair (including making any necessary replacements) and in compliance with all
applicable Laws.  All maintenance, repairs or replacements shall be performed by
Tenant in a good, workmanlike and lien-free manner, consistent with the quality
of labor and materials used in the initial build-out of the Premises and in
accordance with all applicable Laws.  If Tenant fails to make any repairs to the
Premises which is required of Tenant and such failure continues for more than
fifteen (15) days after written notice from Landlord (although notice shall not
be required if there is an emergency) or such longer period of time as may
reasonably be required to complete the same so long as Tenant commences such
work within said 15-day period and thereafter diligently prosecutes such work to
completion, then Landlord may itself make the required repairs, and Tenant shall
pay the cost of such repairs to Landlord, together with an administrative charge
in an amount equal to fifteen percent (15%) of the cost of such repairs. 
Tenant’s obligations hereunder shall include, without limitation, all repairs
to:  (i) doors, (ii) loading docks, (iii) windows, (iv) interior walls, (v)
interior portions of exterior walls, (vi) ceilings, (vii) floors, (viii) utility
meters, and (ix) electrical, lighting, plumbing and fire protection units,
systems, equipment, pipes and conduits located inside of (or exclusively
serving) the Premises, or located outside of the Premises and which are
installed by or on behalf of Tenant.  All glass, both interior and exterior, in
or on the Premises shall be at the sole risk of Tenant, and any glass broken
shall be promptly replaced by Tenant with glass of the same kind, size and
quality.  Tenant shall permit no waste, damage or injury to the Premises, and
shall initiate and carry out a program of regular maintenance and repair of the
Premises, including without limitation, the painting and refinishing of all
areas so as to impede, to the extent possible, deterioration by ordinary wear
and tear, and to keep the same in substantially the same condition as existed on
the Commencement Date.  Tenant will not overload the electrical wiring serving
the Premises, and will install, at its expense, but only after obtaining
Landlord’s prior written approval (which approval

 

12

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld or delayed), any additional electrical wiring
which may be required in connection with the conduct of Tenant’s business.

 

(b)                                 HVAC Maintenance.  Landlord shall keep and
maintain in good order and condition, and make all necessary inspections,
cleaning, servicing, repairs and replacements to, all HVAC units exclusively
serving the Premises, the cost of which shall be directly billed by Landlord to
Tenant (if Landlord is not providing such services to tenants of the Property
generally), or shall be included in Expenses (if Landlord is providing such
services to tenants of the Property generally). 

 

(c)                                  Landlord’s Maintenance.  Landlord agrees to
operate and maintain the Property in a manner consistent with other properties
in the Atlanta area which are comparable in age, size and class to the
Property.  Landlord shall keep and maintain in good order, condition and repair
and in compliance with applicable Laws, the roof, exterior walls (except doors,
windows and interior portions of exterior walls), foundation, and structural
portions of the Building, the Common Areas and all mechanical (HVAC),
electrical, plumbing and life safety units, systems and equipment located inside
of (or exclusively serving) the Common Areas, the cost of which shall be
included in Expenses.  Landlord shall not be in default with respect to its
obligations to make any repairs to Building elements directly affecting the
Premises (as opposed to the Common Areas) unless and until Tenant has given
written notice to Landlord of the need to make such repairs, and Landlord has
failed to commence to make such repairs within a reasonable time after receipt
of such notice, or fails to proceed with reasonable diligence to complete such
repairs.  Tenant shall reimburse Landlord for the cost of any such repairs to
the Building necessitated by the acts or omissions of any Tenant Party, if and
to the extent Landlord is not reimbursed by such costs under its insurance
policies.

 

10.                               TENANT’S WORK.

 

(a)                                  Requirements.  Tenant shall not make any
addition, alteration, improvement to the Premises (or remove same from the
Premises) without the prior written consent of Landlord (which consent shall not
be unreasonably withheld or delayed), including, without limitation, any tenant
improvement work which Tenant desires to make for Tenant’s initial occupancy of
the Premises, or any alteration to the Premises which Tenant desires to make
after Tenant’s initial occupancy of the Premises.  Any tenant improvement,
alteration, replacement or removal work which Tenant desires to perform in or
for the Premises is hereinafter called “Tenant’s Work”.  In the event Tenant
proposes to perform any Tenant’s Work, Tenant shall, prior to commencing such
Tenant’s Work, submit to Landlord for prior written approval:  (i) initial
detailed plans and specifications (and Tenant shall thereafter submit to
Landlord for approval, any and all proposed changes to such plans and
specifications or Tenant’s Work); (ii) sworn statements, including the names,
addresses and copies of contracts for all contractors; (iii) a detailed cost
estimate, certified by the architect who prepared the plans and specifications;
(iv) all necessary permits evidencing compliance with all applicable
governmental rules, regulations and requirements; (v) certificates of insurance
in form and amounts reasonably required by Landlord, naming the Landlord Parties
as additional insureds; and (vi) all other documents and information as Landlord
may reasonably request in connection with such Tenant’s Work.  Notwithstanding
the foregoing to the contrary, Landlord’s consent and the foregoing submittals
shall not be required for any Tenant’s Work (“Cosmetic Work”) that:  (i) is of a
cosmetic nature such as painting, wallpapering, and installing carpeting; (ii)
will not affect the electrical, mechanical (HVAC), plumbing, life safety or
other systems or structure of the Building; and (iii) does not require work to
be performed inside the walls or above the ceiling of the Premises; provided,
however, that the performance of Cosmetic Work shall remain subject to all of
the other provisions of this Section 10.  If requested by Landlord (but only if
the cost of Tenant’s Work will exceed $25,000), Tenant shall deposit with
Landlord prior to the commencement of any Tenant’s Work, security for the
payment and completion of such Tenant’s Work in form and amount required by
Landlord.  Tenant shall pay to Landlord within thirty (30) days after billing,
an amount equal to the sums paid by Landlord for third party examination of
Tenant’s plans and specifications for any Tenant’s Work (excluding Cosmetic
Work).  Landlord’s approval of any Tenant’s Work shall not constitute a
representation by Landlord that such Tenant’s Work complies with applicable Laws
or will be adequate for Tenant’s use.  All Tenant’s Work shall be performed in a
good and workmanlike manner, in accordance with the plans and specifications
approved by Landlord as aforesaid, and shall meet or exceed the standards for
construction and quality of materials established by Landlord for the Building. 
All Tenant’s Work shall be performed in compliance with all applicable Laws and
insurance requirements.

 

(b)                                 Ownership.  All Tenant’s Work shall be owned
by Landlord and shall remain upon the Premises upon the end of the Term without
compensation to Tenant; provided, however, Landlord, by written notice to Tenant
given within thirty (30) days prior to the end of the Term, may require Tenant
to remove, at Tenant’s

 

13

--------------------------------------------------------------------------------


 

expense, any Tenant’s Work and/or Landlord’s Work (collectively referred to as
the “Required Removables”) which either (i) in Landlord’s reasonable judgment,
is of a nature that would require removal and repair costs that are materially
in excess of the removal and repair costs associated with standard
industrial/office improvements; or (ii) is non-standard (e.g. internal
stairways, raised floors, personal baths and showers, vaults, rolling file
systems, conveyor systems, cranes, racks, or other structural alterations or
modifications); provided, however that the Required Removables shall not include
Tenant’s floor reinforcement improvements if (but only if) Tenant’s floor
reinforcement improvements are flush with the existing floor of the Premises. 
The Required Removables designated by Landlord shall be removed by Tenant before
the end of the Term in accordance with Section 16 below.  Notwithstanding the
foregoing, Tenant, at the time it requests Landlord’s approval for any proposed
Tenant’s Work, may request in writing that Landlord advise Tenant whether such
Tenant’s Work or any portion of such Tenant’s Work will be designated as a
Required Removable.  Within ten (10) days after receipt of Tenant’s request,
Landlord shall advise Tenant in writing as to which portions of such Tenant’s
Work, if any, will be considered to be Required Removables.

 

(c)                                  Liens.  Upon completion of any Tenant’s
Work, Tenant shall promptly furnish Landlord with (i) sworn owner’s and
contractors’ statements for such Tenant’s Work, (ii) full and final waivers of
lien covering all labor and materials included in such Tenant’s Work, and (iii)
“as-built” plans for such Tenant’s Work (excluding Cosmetic Work).  Tenant shall
not permit any mechanic’s lien to be filed against the Property, or any part
thereof, arising out of any Tenant’s Work performed, or alleged to have been
performed, by or on behalf of Tenant.  If any such lien is filed, Tenant shall
within ten (10) days thereafter either (y) cause such lien to be released of
record (either by payment in full or by appropriate statutory bonding procedure,
if applicable), or (z) provide Landlord with endorsements (in form and content
acceptable to Landlord) to the title insurance policies of Landlord and each
Mortgagee insuring against the existence or attempted enforcement of such lien. 
If Tenant fails to have such lien so released or to provide such title insurance
endorsements to Landlord, then Landlord, without investigating the validity of
such lien, may pay or discharge the such lien, and Tenant shall reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.

 

11.                               INSURANCE.

 

(a)                                  Landlord’s Insurance.  Landlord shall
purchase and maintain in effect throughout the Term, policies of insurance (the
“Property Insurance”) covering the Property, which insurance shall be for the
benefit of and shall name (i) Landlord as named insured and (ii) each Mortgagee,
under a standard New York Mortgagee Clause against the “special form” causes of
loss and loss of rent coverage for at least one (1) year and such other risks or
hazards which are now or may hereafter be customarily insured against with
respect to properties similar in construction, design, general location, use and
occupancy to the Property.  The Property Insurance coverage shall equal (y) one
hundred percent (100%) of the replacement cost of the Property (excluding tenant
spaces), and (z) the value of all Tenant’s Work in the Premises up to an amount
equal to the Allowance, if an Allowance is provided for in Section 5 above, and
if no Allowance is provided for in Section 5 above, then up to the value of the
improvements located in the Premises as of the Delivery Date.

 

(b)                                 Tenant’s Insurance.  Tenant, at its expense,
shall purchase and maintain in effect throughout the Term, policies of
insurance, for the benefit of Tenant and the Landlord Parties with terms,
coverages, limits (including deductibles) and in companies satisfactory to
Landlord (which companies shall be licensed to do business in the state where
the Property is located and have an “A.M. Best’s” rating of “A-X” or higher;
provided, however, that such rating shall be satisfied if Tenant’s insurance
company carries reinsurance by endorsement from a company with an A+ or better
rating), and with such increases in limits and with coverages as Landlord may
from time to time reasonably request, but initially Tenant shall maintain the
following coverages in the following amounts:

 

(i)                                     Commercial General Liability Insurance
on a primary and non-contributory basis (with broad form commercial general
liability endorsement), insuring Tenant and naming the Landlord Parties and any
other parties designated by Landlord from time to time as additional insureds,
covering, without limitation, any liability for bodily injury, personal injury,
including death, and property damage arising out of Tenant’s operations, acts,
omissions, assumed liabilities or use of the Premises, having a combined single
limit of at least Two Million Dollars ($2,000,000).

 

(ii)                                  Property Insurance including, but not
limited to, fire, sprinkler leakage, vandalism and all other risks of direct
physical loss as insured against under special broad form coverage endorsement
(y) in amounts which, together with the amounts of insurance coverage which
Landlord is required to maintain pursuant to Section 11(a) above, would cover
the full replacement cost of all additions,

 

14

--------------------------------------------------------------------------------


 

improvements and alterations to the Premises and providing that the Landlord
Parties and any other parties designated by Landlord from time to time are loss
payees or additional insureds as their interests may appear, and (z) covering
all office furniture, trade fixtures, office equipment, machinery, movable
partitions, wall and floor coverings, inventory, merchandise and all other items
of Tenant’s property on the Premises (collectively, “Tenant’s Property”).  Such
insurance shall be written on an “all risks” of physical loss or damage basis,
for the full replacement cost value of the covered items and in amounts that
meet any coinsurance clause of the policies of insurance.  In the event of a
loss, the proceeds of such insurance shall be used for the repair or replacement
of the property insured; except that if this Lease is terminated following a
casualty, the proceeds applicable to the Property shall be paid to Landlord and
the proceeds applicable to Tenant’s Property shall be paid to Tenant.

 

(iii)                               “Worker’s Compensation Insurance covering
all employees, agents and contractors of Tenant performing work in, on, or with
respect to the Premises, in amounts not less than those required by Law.

 

(iv)                              Employers liability insurance covering all
employees, agents and contractors of Tenant performing work in, on or with
respect to the Premises, in amounts not less than One Million Dollars
($1,000,000) for each accident and One Million Dollars ($1,000,000) for diseases
of each employee, agent and contractor.

 

(v)                                 Extra expense and business interruption
insurance with limits not less than twelve (12) months of Base Rent and Tenant
Reimbursement Amount, naming Landlord as loss payee, as its interest may appear.

 

(vi)                              Automobile Insurance covering all owned,
non-owned and hired automobiles with limits of liability of not less than One
Million Dollars ($1,000,000) for bodily injury to any one person, and One
Million Dollars ($1,000,000) for property damage for each accident.

 

(vii)                           Umbrella or Excess Liability coverage in amounts
not less than Three Million Dollars ($3,000,000).

 

Tenant shall concurrently with Tenant’s execution of this Lease and from time to
time thereafter upon insurance renewals, furnish to Landlord certificates of
insurance evidencing such coverage and with renewal certificates no less than
thirty (30) days prior to the expiration of such policies, which certificates of
insurance shall state that such insurance coverage may not be amended, changed
or canceled without at least thirty (30) days’ prior written notice to Landlord
and Tenant.

 

(c)                                  Waiver of Subrogation.  Landlord and Tenant
each waives any and every claim for recovery from the other for any and all loss
or damage to the Property or the Premises or to the contents thereof, whether
such loss or damage is due to the negligence of Landlord or Tenant or its
respective agents or employees, to the extent that the amount of such loss or
damage is recovered under its policies of insurance; provided, however, that the
foregoing waiver shall not be operative in any case where its effect is to
invalidate any insurance coverage of the waiving party or increase the cost of
such insurance coverage; provided, further, however, that in the case of an
increase in the cost of insurance coverage, the insured shall give to the other
party notice of the increase and the amount of the increase, and the other party
may reinstate such waiver by paying to the insured the amount of the increase in
the cost of insurance.

 

(d)                                 Avoid Action Increasing Rates.  Tenant shall
comply with all applicable Laws, and requirements and recommendations of
insurance rating agencies with respect to the Premises, and shall not, directly
or indirectly, make any use of the Premises which may thereby be prohibited or
be dangerous to person or property, which may jeopardize any insurance coverage,
increase the cost of insurance, or require additional insurance coverage.  If
Tenant fails to comply with the provisions of this Section 11(d), then,
Landlord, in addition to any other rights or remedies available to Landlord,
shall have the option to terminate this Lease, and may require Tenant to make
immediate payment of any increase in Landlord’s insurance costs.

 

(e)                                  Failure to Insure.  If Tenant fails to
maintain any insurance which Tenant is required to maintain pursuant to this
Section 11, then Tenant shall be liable to Landlord for any loss or costs
resulting from such

 

15

--------------------------------------------------------------------------------


 

failure to maintain such insurance.  Tenant may not self-insure against any
risks required herein to be covered by insurance.

 

(f)                                    Representation.  Landlord makes no
representation that the limits of liability specified to be carried by Tenant
under this Section 11 are adequate to protect Tenant.  In the event Tenant
believes that any such insurance coverage called for under this Lease is
insufficient, Tenant shall provide, at its own expense, such additional
insurance as Tenant deems adequate.

 

(g)                                 Additional Requirements.  Tenant shall
require each of its contractors and trades people, and their relevant
subcontractors, to carry insurance in amounts and standards specified in this
Section 11 excluding coverage required in Section 11(b)(v), and Section
11(b)(vi) as it pertains to contractors personal property, or as Landlord may
from time to time require, from insurance companies licensed to do business in
the State in which the Property is located.

 

12.                               WAIVER AND INDEMNITY.

 

(a)                                  Waiver.  Tenant releases Landlord,
Landlord’s members, each Mortgagee and their respective directors, officers,
shareholders, affiliates, agents and employees (Landlord and each of said
persons and entities being hereinafter individually called a “Landlord Party”
and collectively called the “Landlord Parties”), from, and waives all claims
for, damage or injury to person or property and loss of business sustained by
Tenant and resulting from the Property or the Premises or any part thereof or
any equipment therein becoming in disrepair, or resulting from any accident in
or about the Property.  This paragraph shall apply particularly, but not
exclusively, to flooding, damage caused by any equipment and apparatus, water,
snow, frost, steam, roof leaks, excessive heat or cold, broken glass, sewage,
gas, odors, excessive noise or vibration or the bursting or leaking of pipes,
plumbing fixtures or sprinkler devices.

 

(b)                                 Tenant Indemnity.  Tenant agrees to
indemnify, defend and hold harmless the Landlord Parties from and against any
and all claims, demands, actions, liabilities, damages, costs and expenses
(including attorneys’ fees), for injuries to any persons and damage to or theft
or misappropriation or loss of property occurring in or about the Property and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises,
including, without limitation, any Tenant’s Work performed by or on behalf of
Tenant (except if and to the extent same is caused by the negligence or willful
misconduct of any Landlord Party), or from any Default by Tenant under this
Lease or due to any other act or omission of Tenant, its subtenants, assignees,
invitees, licensees, employees, contractors and agents (Tenant and each of said
persons and entities being hereinafter individually called a “Tenant Party” and
collectively called the “Tenant Parties”).  If any such proceeding is filed
against any Landlord Party, then Tenant shall defend such Landlord Party in such
proceeding at Tenant’s sole cost by legal counsel reasonably satisfactory to
such Landlord Party, if requested by such Landlord Party.  The foregoing
indemnity shall survive the end of the Term.

 

(c)                                  Landlord Indemnity.  Landlord agrees to
indemnify, defend and hold harmless the Tenant Parties from and against any and
all claims, demands, actions, liabilities, damages, costs and expenses
(including attorneys’ fees), for injuries to any persons and damage to or theft
or misappropriation or loss of property occurring in or about the Property and
arising from the use and occupancy of the Common Areas or from any activity,
work, or thing done, permitted or suffered by Landlord in or about the Common
Areas (except if to the extent same is caused by the negligence or willful
misconduct of any Tenant Party), or from any breach or default on the part of
Landlord in the performance of any covenant or agreement on the part of Landlord
to be performed under this Lease or due to any other act or omission of the
Landlord Parties.  If any such proceeding is filed against any Tenant Party,
then Landlord shall defend such Tenant Party in such proceeding at Landlord’s
sole cost by legal counsel reasonably satisfactory to such Tenant Party, if
requested by such Tenant Party.  The foregoing indemnity shall survive the end
of the Term.

 

13.                               FIRE AND CASUALTY.

 

(a)                                  Damage.  If all or any part of the Premises
is damaged by fire or other casualty, Tenant shall immediately notify Landlord
in writing.  During any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a fire or other casualty, Base
Rent and Tenant Reimbursement Amount shall abate for the portion of the Premises
that is untenantable and not used by Tenant.  Landlord shall have the right to
terminate this Lease if:  (i) the Building shall be damaged so that, in
Landlord’s reasonable judgment, substantial

 

16

--------------------------------------------------------------------------------


 

alteration or reconstruction of the Building shall be required (whether or not
the Premises has been damaged); (ii) Landlord is not permitted by Law to rebuild
the Building in substantially the same form as existed before the fire or
casualty; (iii) the Premises have been materially damaged and there is less than
two (2) years of the Term remaining on the date of the casualty; (iv) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; or (v) a substantial uninsured loss to the Building occurs. 
Landlord may exercise its right to terminate this Lease by notifying Tenant in
writing within ninety (90) days after the date of casualty.  If Landlord does
not terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to repair and restore the Building and the Premises.  However, in no
event shall Landlord be required to spend more than the insurance proceeds
received by Landlord.  Landlord shall not be liable for any loss or damage to
Tenant’s Property or to the business of Tenant resulting in any way from the
fire or other casualty or from the repair and restoration of the damage.

 

(b)                                 Restoration.  If all or any portion of the
Premises shall be made untenantable by fire or other casualty, Landlord shall,
with reasonable promptness, cause an architect or general contractor selected by
Landlord to provide Landlord and Tenant with a written estimate of the amount of
time required to substantially complete the repair and restoration of the
Premises and make the Premises tenantable again, using standard working methods
(the “Completion Estimate”).  If the Completion Estimate indicates that the
Premises cannot be made tenantable within two hundred seventy (270) days from
the date the repair and restoration is started, then regardless of anything in
Section 13(a) above to the contrary, either party shall have the right to
terminate this Lease by giving written notice to the other of such election
within ten (10) days after receipt of the Completion Estimate.  Tenant, however,
shall not have the right to terminate this Lease if the fire or casualty was
caused by the negligence or willful misconduct of any Tenant Party.  If the
damage was due to an act or omission of a Tenant Party, then Tenant shall pay to
Landlord the difference between the actual cost of repair and any insurance
proceeds received by Landlord; provided, that Landlord has maintained in force
the Property Insurance as described in Section 11(a) above and diligently
prosecutes the claims procedure with respect to such fire or other casualty.

 

14.                               CONDEMNATION.  Either party may terminate this
Lease if the whole or any material part of the Premises shall be taken or
condemned for any public or quasi-public use under any applicable Law, by
eminent domain or private purchase in lieu thereof (each, a “Taking”).  Landlord
shall also have the right to terminate this Lease if there is a Taking of any
portion of the Building or the Property which would leave the remainder of the
Building unsuitable for use as an industrial building in a manner comparable to
the use of the Building prior to the Taking.  In order to exercise its right to
terminate this Lease, Landlord or Tenant, as the case may be, must provide
written notice of termination to the other within forty-five (45) days after the
terminating party first receives notice of the Taking.  Any such termination
shall be effective as of the date the physical taking of the Premises or the
portion of the Building or the Property occurs.  If this Lease is not
terminated, the leaseable area of the Premises and/or the Property and Tenant’s
Proportionate Share shall, if applicable, be appropriately adjusted.  In
addition, Rent for any portion of the Premises taken or condemned shall be
abated during the unexpired Term effective as of the date when the physical
taking of the portion of the Premises occurs.  All compensation awarded for a
Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant.  However,
Tenant may file a separate claim at its expense, for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the award which would otherwise be received by Landlord.

 

15.                               ASSIGNMENT AND SUBLETTING.

 

(a)                                  Transfer.  Except in connection with a
Permitted Transfer, Tenant shall not, without the prior written consent of
Landlord:  (i) assign, re-assign, convey, mortgage or otherwise transfer this
Lease or any interest hereunder, or (ii) sublease the Premises, or any part
thereof, whether voluntarily or by operation of Law; (iii) permit the use of the
Premises by any person or entity other than Tenant and its employees.  Any such
transfer, sublease or use described in the preceding sentence is hereinafter
called a “Transfer”.  Landlord’s consent to any Transfer shall not constitute a
waiver of Landlord’s right to withhold its consent to any future Transfer. 
Landlord’s consent to any Transfer or acceptance of rent from any party other
than Tenant shall not release Tenant from any covenant or obligation under this
Lease.  Landlord may require as a condition to its consent to any assignment of
this Lease that the assignee sign a commercially reasonable form of assumption
agreement.  Except as provided below with respect to a Permitted Transfer, if
Tenant is a corporation, limited liability company, partnership, or similar
entity, and if the person or entity which owns or controls a majority of the
voting shares/rights in Tenant at any time changes for any reason (including but
not limited to a merger, consolidation or reorganization), such change of
ownership or control shall constitute a Transfer.  The foregoing shall not apply
so long as Tenant is an entity whose

 

17

--------------------------------------------------------------------------------


 

outstanding stock is listed on a recognized security exchange, or if at least
fifty-one percent (51%) of its voting stock is owned by another entity, the
voting stock of which is so listed.

 

(b)                                 Permitted Transfer.  Notwithstanding Section
15(a) above to the contrary, Tenant may assign or collaterally assign its
interest in this Lease or sublease all or any part of the Premises (each a
“Permitted Transfer”) to a Permitted Transferee without Landlord’s prior written
consent; provided, that (i) Tenant gives Landlord a written notice of any
Permitted Transfer not later than thirty (30) days prior to the effective date
of such Permitted Transfer, together with current financial statements of Tenant
and of the Permitted Transferee; (ii) Tenant is not in Default under this Lease;
(iii) with respect to a Permitted Transfer involving an assignment or a
collateral assignment of this Lease, the Permitted Transferee assumes this Lease
by a written assumption agreement delivered to Landlord prior to the effective
date of such Permitted Transfer; (iv) the Permitted Transferee shall use the
Premises only for the Permitted Use; (v) the use of the Premises by the
Permitted Transferee shall not violate any other agreements or leases affecting
the Property; (vi) the occurrence of a Permitted Transfer shall not waive
Landlord’s rights as to any subsequent Transfer; and (vii) Tenant shall not be
released from any liability under this Lease (whether past, present or future)
by reason of such Permitted Transfer).  As used herein, (A) “Affiliate” means
any person or entity who or which controls, is controlled by, or is under common
control with Tenant, (B) “Commercial Lender” means any bank or other commercial
lending institution which provides business financing to Tenant; (C) “Successor”
means any business entity in which or with which Tenant is merged or
consolidated in accordance with applicable statutory provisions governing merger
and consolidation of business entities, so long as (1) Tenant’s obligations
under this Lease are assumed by the Successor; and (2) the Tangible Net Worth of
the Successor is not less than the greater of the Tangible Net Worth of Tenant
on the date hereof or the Tangible Net Worth of Tenant immediately preceding the
effective date of such merger or consolidation, (D) “Purchaser” means any person
or entity who or which acquires all or substantially all of the assets of
Tenant, so long as the Tangible Net Worth of the Purchaser is not less than the
greater of the Tangible Net Worth of Tenant as of the date hereof or the
Tangible Net Worth of Tenant immediately preceding such acquisition; (E)
“Permitted Transferee” means an Affiliate, Commercial Lender, Successor or
Purchaser; and (F) “Tangible Net Worth” means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied (“GAAP”), excluding however,
from the determination of total assets, all assets which would be classified as
intangible assets under GAAP, including, without limitation, good will,
licenses, patents, trademarks, trade names, copyrights and franchises.

 

(c)                                  Tenant’s Request for Consent.  If Tenant
desires the consent of Landlord to a Transfer, Tenant shall submit to Landlord
at least thirty (30) days prior to the effective date of the Transfer, a written
notice which includes current financial statements for the transferee, a
complete copy of the Transfer documents and such other information as Landlord
may reasonably request.  If Landlord does not terminate this Lease, in whole or
in part, pursuant to Section 15(e) below, then Landlord shall not unreasonably
withhold its consent to any assignment or sublease.  Landlord shall not be
deemed to have unreasonably withheld its consent if, in the judgment of
Landlord:  (i) the transferee is of a character, image or reputation which is
not in keeping with the standards or criteria used by Landlord in leasing the
Property; (ii) the financial condition of the proposed transferee does not meet
the criteria Landlord uses to select Property tenants having similar leasehold
obligations; (iii) the purpose for which the transferee intends to use the
Premises or portion thereof differs in any way from the Permitted Use; (iv) the
transferee (or any Affiliate of the transferee) is then a tenant or occupant of
the Property and there then exists in the Property comparable available vacant
space; (v) any portion of the Property or the Premises would likely become
subject to additional or different Laws as a result of the Transfer or the
intended use of the Premises by the transferee would, in Landlord’s reasonable
judgement, more likely cause a violation of Section 4 above or any other
tenant’s lease; or (vii) any other bases which Landlord reasonably deems
appropriate.  If Tenant is in Default at the time Tenant requests Landlord’s
consent to a proposed Transfer, then Landlord’s consent to such Transfer may be
conditioned upon Tenant curing such Default.  If Tenant is ever in Default
during the term of any sublease, then Landlord may require that all sublease
payments be made directly to Landlord during and for the period of such Default,
in which event Tenant shall receive a credit against Rent in the amount of any
payments received (less Landlord’s share of any excess), and the subtenant shall
agree in writing (either in the sublease or in Landlord’s consent document) to
make rental payments under the sublease directly to Landlord upon the
subtenant’s receipt of a written notice from Landlord informing the subtenant of
such Default and of Landlord’s election to receive such sublease rental payments
directly from the subtenant.  In addition, Tenant shall pay to Landlord all
reasonable attorneys’ fees (in no event less than Five Hundred Dollars ($500)
per request) and expenses incurred by Landlord in connection with any Transfer,
whether or not Landlord consents to such Transfer.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Excess Rent.  If Landlord consents to a
Transfer (other than a Permitted Transfer), then Tenant shall pay Landlord fifty
percent (50%) of all rent and other consideration which Tenant receives as a
result of a Transfer that is in excess of the Base Rent and Tenant Reimbursement
Amount payable to Landlord for the portion of the Premises and Term covered by
the Transfer.  Tenant shall pay Landlord for Landlord’s share of any excess
within thirty (30) days after Tenant’s receipt of each such excess
consideration.  Tenant may deduct from the excess all reasonable and customary
expenses directly incurred by Tenant and attributable to the Transfer including
brokerage fees, legal fees and construction costs.

 

(e)                                  Recapture.  Landlord shall have the right
to terminate this Lease as to that portion of the Premises covered by a Transfer
(other than a Permitted Transfer).  Landlord may exercise such right to
terminate by giving notice to Tenant at any time within thirty (30) days after
the date on which Tenant has furnished to Landlord all of the items required
under Section 15(c) above.  If Landlord exercises such right to terminate,
Landlord shall be entitled to recover possession of, and Tenant shall surrender
such portion of, the Premises (with appropriate demising partitions erected at
the expense of Tenant) on the later of (i) the effective date of the proposed
Transfer, or (ii) sixty (60) days after the date of Landlord’s notice of
termination.  In the event Landlord exercises such right to terminate, Landlord
shall have the right to enter into a lease with the proposed transferee without
incurring any liability to Tenant on account thereof.

 

(f)                                    Assignment of Sublease Revenues.  Tenant
absolutely assigns to Landlord all of Tenant’s right, title and interest in and
to all revenues from each sublease of all or any portion of the Premises;
provided, however, that Landlord grants Tenant a license, which shall remain in
effect so long as no Default exists, to collect all such revenues (subject to
Tenant’s obligation to deliver certain of such revenues to Landlord under
Section 15(d) above).  Upon the occurrence of a Default, Landlord may revoke
such license by written notice to Tenant and may, by written notice to any
subtenant of Tenant, demand that such subtenant pay all such revenues directly
to Landlord.  In such event Tenant hereby irrevocably authorizes and directs any
such subtenant to pay such revenues to Landlord, and further agrees (i) that any
such subtenant shall be obligated and entitled to pay such revenues to Landlord
notwithstanding any contrary contentions or instructions later received from
Tenant and (ii) that no such subtenant shall have any liability to Tenant for
any such revenues paid to Landlord in accordance with the foregoing.  Landlord
shall not be entitled to use or enjoy any such revenues except for the purpose
of applying such revenues against unfulfilled obligations of Tenant hereunder,
or to reimburse Landlord for costs incurred as a result of any Default, or to
compensate Landlord for other losses suffered by Landlord as a result of any
Default.  Any such revenues remaining in Landlord’s possession following the
cure of all Defaults and the reimbursement of all such costs and losses shall be
delivered to Tenant.  No such notice to any subtenant or receipt of revenues
from any subtenant shall be deemed to constitute either (y) Landlord’s consent
to such sublease or (z) the assumption by Landlord of any obligation of Tenant
under such sublease, nor shall any such notice or receipt create privity of
contract between Landlord and the applicable subtenant or be construed as a
nondisturbance or similar agreement between Landlord and such subtenant.

 

16.                               SURRENDER.  Upon the end of the Term or
termination of Tenant’s right to possession of the Premises, Tenant shall (a)
return the Premises to Landlord in good order and broom clean condition, free of
debris, ordinary wear and damage by fire or other casualty excepted, and (b)
remove all of the Required Removables and all of Tenant’s Property (including
any telecommunications cabling and wiring so designated), which removal shall be
done in a good, workmanlike and lien-free manner, and upon such removal Tenant
shall repair all damage to the Premises and the Property caused by the
installation or removal of such items and restore the Premises to its condition
prior to the installation of such items.  If Tenant does not so remove any items
comprising Tenant’s Property or the Required Removables, then Landlord may
remove such items and repair and restore the Premises, and Tenant shall pay the
cost of such removal, repair and restoration to Landlord upon demand.  If Tenant
does not remove any items comprising Tenant’s Property or the Required
Removables, then Tenant shall be conclusively presumed to have conveyed such
items to Landlord without further payment or credit by Landlord to Tenant, or at
Landlord’s sole option, such items shall be deemed abandoned, in which event
Landlord may cause such items to be stored, removed or disposed of at Tenant’s
expense, without notice to Tenant and without obligation to compensate Tenant.

 

17.                               DEFAULTS AND REMEDIES.

 

(a)                                  Default.  The occurrence of each of the
following shall constitute an event of default (a “Default”) by Tenant under
this Lease:  (i) Tenant fails to pay any Rent when due and such failure
continues for five (5) days after written notice from Landlord;  (ii) Tenant
fails to timely deliver any Estoppel Certificate to Landlord

 

19

--------------------------------------------------------------------------------


 

under Section 21 below; (iii) Tenant fails to timely deliver any Subordination
Agreement to Landlord under Section 22 below; (iv) Tenant fails to timely
surrender and vacate the Premises in the manner described in Section 16 above;
(v) Tenant makes any Transfer (other than a Permitted Transfer) without
obtaining Landlord’s prior written consent; (vi) Tenant fails to maintain any
insurance required to be maintained by Tenant under Section 11 above; (vii) the
occurrence of a default by any guarantor under the Guaranty (if any) attached
hereto as Exhibit E; (viii) the death or dissolution of Tenant or of any
guarantor of this Lease, (ix) Tenant (or any Affiliate) is in default beyond any
applicable notice and cure period under any other lease or agreement with
Landlord (or any affiliate of Landlord); or (x) Tenant fails to observe or
perform any other covenant or obligation of Tenant under this Lease (which is
not referred to in clauses (i) through (ix) above) and such failure is not cured
within thirty (30) days (or immediately if such failure involves a hazardous
condition) after written notice from Landlord; provided, however, that (A) if
such failure cannot reasonably be cured within said 30-day period, Tenant shall
be allowed such additional time (not to exceed sixty (60) days) as is reasonably
necessary to cure such failure, so long as (1) Tenant commences to cure the
failure within ten (10) days, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with
this Lease, and (3) Tenant provides Landlord with detailed weekly written status
reports of Tenant’s progress in curing such failure throughout the period of
such failure; and (B) if Landlord provides Tenant with a notice of Tenant’s
failure to observe or perform any particular term, provision or covenant of this
Lease on three (3) separate occasions during any twelve (12) month period, then
Tenant’s subsequent failure to observe or perform such term, provision or
covenant shall, at Landlord’s option, be an uncurable event of default by
Tenant, in which event Tenant shall have no further notice and cure period under
this clause (x) with respect to same.

 

(b)                                 Remedies.  Upon any Default, Landlord shall
have the right without further notice or demand to pursue any of its rights and
remedies at Law or in equity, including any one or more of the following
remedies:

 

(i)                                     Terminate this Lease, in which case
Tenant shall immediately surrender the Premises to Landlord.  If Tenant fails to
surrender the Premises, Landlord may, in compliance with applicable Law and
without prejudice to any other right or remedy, enter upon and take possession
of the Premises and expel and remove Tenant, Tenant’s Property and all parties
occupying all or any part of the Premises.  Tenant shall pay Landlord on demand
the amount of all past due Rent and other losses and damages which Landlord may
suffer as a result of the Default, whether by Landlord’s inability to relet the
Premises on satisfactory terms or otherwise, including, without limitation, all
Costs of Reletting and any deficiency that may arise from reletting or the
failure to relet the Premises.  “Costs of Reletting” shall mean and include all
costs and expenses incurred by Landlord in reletting or attempting to relet the
Premises, including, without limitation, reasonable legal fees, brokerage
commissions, the cost of alterations and the value of other concessions or
allowances granted to a new tenant.

 

(ii)                                  Terminate Tenant’s right to possession of
the Premises and in compliance with applicable Law, expel and remove Tenant,
Tenant’s Property and all parties occupying all or any part of the Premises. 
Landlord shall (if and to the extent required by applicable Law) mitigate its
damages by using commercially reasonable efforts to relet all or any part of the
Premises, without notice to Tenant, for a term that may be greater or less than
the balance of the Term and on such conditions (which may include concessions,
free rent and alterations of the Premises) and for such uses as Landlord may
then be commercially reasonable, but in no event shall Landlord be obligated to
relet or attempt to relet the Premises on a priority basis over other unleased
or unoccupied space in the Building.  Landlord may collect and receive all rents
and other income from the reletting.  Tenant shall pay Landlord on demand all
past due Rent, all Costs of Reletting and any deficiency arising from the
reletting or failure to relet the Premises.  Landlord shall not be responsible
or liable for the failure to relet all or any part of the Premises or for the
failure to collect any Rent.  The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease unless and until a written notice of termination is given to Tenant.

 

(iii)                               In lieu of calculating damages under
Sections 17(b)(i) or 17(b)(ii) above, Landlord may elect to receive as damages
the sum of (A) all Rent accrued through the date of termination of this Lease or
Tenant’s right to possession, and (B) an amount equal to the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at the Prime Rate then in effect, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Other Remedies.  Landlord may but shall not
be obligated to perform any obligation of Tenant under this Lease, and if
Landlord so elects, all costs and expenses paid by Landlord in performing such
obligation, together with interest at the Default Rate, shall be reimbursed by
Tenant to Landlord on demand.  Any and all rights and remedies set forth in this
Lease:  (i) shall be in addition to any and all other rights and remedies
Landlord may have at Law or in equity, (ii) shall be cumulative, and (iii) may
be pursued successively or concurrently as Landlord may elect.  The exercise of
any remedy by Landlord shall not be deemed an election of remedies or preclude
Landlord from exercising any other remedies in the future.

 

(d)                                 Waiver of Trial by Jury.  Landlord and
Tenant waive trial by jury in the event of any action, proceeding or
counterclaim brought by either Landlord or Tenant against the other in
connection with this Lease.

 

(e)                                  Attorney’s Fees.  If either Landlord or
Tenant brings an action or proceeding to enforce or defend its rights under this
Lease the Prevailing Party in any such action or proceeding, or appeal thereon,
shall be entitled to receive (and shall be awarded) all of its court costs and
reasonable attorneys’ fees.  Such costs and fees may be awarded in the same suit
or recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment.  As used herein, “Prevailing Party” shall mean
the party who substantially attains or defeats the relief sought, as the case
may be, whether by compromise, settlement, judgment, or the abandonment by the
other party of its claim or defense.

 

18.                               HOLDING OVER.  If Tenant retains possession of
the Premises after the end of the Term or termination of Tenant’s right to
possession of the Premises (it being agreed that Tenant’s failure to timely
remove all Tenant’s Property and all the Required Removables from the Premises
shall also be considered a retention of the Premises by Tenant), then such
retention of possession shall be considered a tenancy “at will” or “sufferance”
(and not a month-to-month tenancy), and Tenant shall pay Rent for such holding
over in an amount equal to 150% of the monthly Rent in effect immediately
preceding such holding over computed on a monthly basis for each month or
partial month that Tenant remains in possession.  In addition to the payment of
the amounts provided above, if Landlord is unable to timely deliver possession
of the Premises to a new tenant as a result of Tenant’s holdover then Tenant
shall be liable to Landlord for all damages, including, without limitation,
consequential damages that Landlord suffers from the holdover.  In addition, at
any time while Tenant remains in possession, Landlord may elect instead, by
written notice to Tenant and not otherwise, to have such retention of possession
constitute a renewal of this Lease for a month-to-month tenancy at the fair
market rent for the Premises as reasonably determined by Landlord, but in no
event less than the Rent payable immediately prior to such holding over.  The
provisions of this Section do not waive Landlord’s right of re-entry or right to
regain possession by actions at Law or in equity or any other rights hereunder,
and any receipt of payment by Landlord shall not be deemed a consent by Landlord
to Tenant’s remaining in possession or be construed as creating or renewing any
lease or right of tenancy between Landlord and Tenant.

 

19.                               SECURITY DEPOSIT.  Upon execution of this
Lease, Tenant shall deposit the Security Deposit with Landlord as security for
the performance of Tenant’s obligations under this Lease.  Upon the occurrence
of a Default, Landlord may use all or any part of the Security Deposit for the
payment of any Rent or for the payment of any amount which Landlord may pay or
become obligated to pay by reason of such Default, or to compensate Landlord for
any loss or damage which Landlord may suffer by reason of such Default.  If any
portion of the Security Deposit is used, Tenant shall within ten (10) days after
written demand therefor deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount.  Landlord shall not be
required to keep the Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on the Security Deposit.  In no event
shall the Security Deposit be considered an advanced payment of Rent, and in no
event shall Tenant be entitled to use the Security Deposit for the payment of
Rent.  If no Default by Tenant exists hereunder, the Security Deposit or any
balance thereof shall be returned to Tenant within thirty (30) days after the
end of the Term and vacation of the Premises by Tenant.  Landlord shall have the
right to transfer the Security Deposit to any purchaser of the Building;
provided, that such purchaser assumes the obligations of the landlord under this
Lease (subject to Section 26(s) below), and a copy of such assumption agreement
is furnished to Tenant.  Upon such transfer, Tenant shall look solely to such
purchaser for return of the Security Deposit, and Landlord shall be relieved of
any liability with respect to the Security Deposit.

 

20.                               INTENTIONALLY DELETED.

 

21

--------------------------------------------------------------------------------


 

21.                               ESTOPPEL CERTIFICATE.  Tenant agrees from time
to time upon written request from Landlord, to execute and deliver to Landlord
or to any third party designated by Landlord in such request, a written estoppel
certificate (an “Estoppel Certificate”) in the form submitted by Landlord to
Tenant, certifying:  (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that this Lease as modified is in full force and effect); (b) the dates to
which Rent has been paid; (c) that Tenant is in possession of the Premises, if
that is the case; (d) that Landlord is not in default under this Lease, or, if
Tenant believes Landlord is in default, the nature thereof in detail; (e) that
Tenant has no off-sets or defenses to the performance of its obligations under
this Lease (or if Tenant believes there are any off-sets or defenses, a full and
complete explanation thereof); and (f) such additional matters as may be
requested by Landlord, it being agreed that each Estoppel Certificate may be
relied upon by any prospective purchaser, Mortgagee, prospective Mortgagee, or
other person having or acquiring an interest in the Building.  Tenant’s failure
to execute and deliver any Estoppel Certificate to Landlord (or to any such
designated third party) within ten (10) days after written request from Landlord
shall automatically constitute Tenant’s approval of the requested Estoppel
Certificate as though such Estoppel Certificate had been executed and delivered
by Tenant to Landlord or such designated third party in form identical to the
form submitted by Landlord to Tenant.  Landlord agrees within ten (10) days
after written request from Tenant to execute and deliver a similar Estoppel
Certificate to Tenant, but not more than one (1) time during any year of the
Term.

 

22.                               SUBORDINATION.  This Lease is and shall be
expressly subject and subordinate at all times to (a) any ground or underlying
lease of the Property, now or hereafter existing, and all amendments, renewals
and modifications to any such lease; and (b) the lien of any mortgage or trust
deed now or hereafter encumbering fee title to the Property and/or the leasehold
estate under any such lease.  If any such mortgage or trust deed is foreclosed,
or if any such lease is terminated, upon request of the mortgagee, holder or
lessor, as the case may be (each, a “Mortgagee”), Tenant will attorn to the
purchaser at the foreclosure sale or to the lessor under such lease, as the case
may be.  Notwithstanding anything to the contrary contained herein, any
Mortgagee may subordinate, in whole or in part, its mortgage, trust deed or
lease (as the case may be) to this Lease by sending Tenant notice in writing
subordinating such mortgage, trust deed or lease to this Lease.  The foregoing
provisions are declared to be self-operative and no further instruments shall be
required to effect such subordination and/or attornment; provided, however, that
Tenant agrees upon request at any time by any such Mortgagee (or by any
purchaser at foreclosure), to execute and deliver a commercially reasonable
instrument (a “SNDA”) as may be required by such entity to confirm such
subordination and/or attornment.  Tenant’s failure to execute and deliver any
commercially reasonable SNDA within ten (10) days after written request from
Landlord shall automatically constitute Tenant’s acknowledgement and agreement
that this Lease is subordinate (or superior as the case may be) to the mortgage,
trust deed or lease, as the case may be, identified in the SNDA submitted by
Landlord to Tenant.  Notwithstanding anything contained herein to the contrary,
(a) Landlord agrees to use commercially reasonable efforts to obtain a SNDA for
Tenant from Landlord’s current Mortgagee, but neither this Lease nor any
obligations of Tenant hereunder are conditioned upon Landlord obtaining said
SNDA, and (b) Tenant shall not be obligated to subordinate this Lease to any
future Mortgage, nor to agree to attorn to any purchaser in foreclosure or
lessor unless the applicable Mortgagee, purchaser or lessor agrees in the
applicable SNDA that Tenant’s possession of the Premises shall not be disturbed
by reason of the foreclosure of such Mortgage or the termination of such ground
lease, so long as Tenant is not in Default under this Lease, which SNDA shall be
on the standard form utilized by such Mortgagee, purchaser or lessor, with such
modifications thereto that may be requested by Tenant and which are commercially
reasonable and customary.

 

23.                               FINANCIAL STATEMENTS.  Within fifteen (15)
days after Landlord’s request, Tenant will deliver to Landlord, the most recent
audited financial statements (including all notes to such statements) of Tenant,
or, if no such audited statements have been prepared, then unaudited financial
statements (including all notes to such statements) prepared in each case by an
independent certified public accountant in accordance with GAAP (the “Financial
Statements”).  Landlord will not disclose any aspect of Financial Statements
that Tenant designates to Landlord as confidential except (a) to any Mortgagee,
prospective Mortgagee, or prospective purchaser of the Building, and (b) if
required by court order or subpoena.  Tenant represents and warrants to Landlord
that all financial information of Tenant delivered or to be delivered to
Landlord by or on behalf of Tenant is and shall be true and correct and that no
material misstatements or omissions exist therein.

 

24.                               TENANT’S BROKER.  Tenant represents to
Landlord that Tenant has dealt only with Tenant’s Broker in connection with this
Lease and that, insofar as Tenant knows, no other broker negotiated this Lease
on Tenant’s behalf or is entitled to any commission by reason of its
representation of Tenant.  Tenant agrees to indemnify, defend and hold the
Landlord Parties harmless from and against any claims for a fee or commission
made

 

22

--------------------------------------------------------------------------------


 

by any broker, other than Tenant’s Broker, claiming to have acted by or on
behalf of Tenant in connection with this Lease.  Landlord agrees to pay Tenant’s
Broker a commission subject to the terms and conditions of a separate agreement
between Landlord and Tenant’s Broker.

 

25.                               NOTICES.  All notices and demands to be given
by one party to the other party under this Lease shall (unless otherwise
expressly permitted under the terms of this Lease to be given telephonically) be
given in writing, mailed or delivered to Landlord or Tenant, as the case may be,
at the address for such party described in the Schedule above or at such other
address as either party may hereafter designate.  Notices shall be delivered by
hand or by United States certified or registered mail, postage prepaid, return
receipt requested, or by a nationally recognized overnight air courier service
or by a locally recognized courier service.  Notices shall be considered to have
been given upon the earlier to occur of actual receipt or two (2) business days
after depositing in the United States mail.

 

26.                               MISCELLANEOUS

 

(a)                                  Successors and Assigns.  Subject to Section
15 of this Lease, each provision of this Lease shall extend to, bind and inure
to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns; and all references herein to Landlord
and Tenant shall be deemed to include all such parties.

 

(b)                                 Entire Agreement.  This Lease, and the
riders and exhibits, if any, attached hereto which are hereby made a part of
this Lease, represent the complete agreement between Landlord and Tenant; and
Landlord has made no representations or warranties except as expressly set forth
in this Lease.  No modification or amendment of or waiver under this Lease shall
be binding upon Landlord or Tenant unless in writing signed by Landlord and
Tenant.

 

(c)                                  Time of Essence.  Time is of the essence of
this Lease and each and all of its provisions, specifically including, without
limitation, the payment of Rent and the exercise of any option or right in favor
of Tenant under this Lease.

 

(d)                                 Execution and Delivery.  Submission of this
Lease for examination or signature by Tenant does not constitute a reservation
of space or an option for lease, and it is not effective until execution and
delivery by both Landlord and Tenant.  Execution and delivery of this Lease by
Tenant to Landlord shall constitute an irrevocable offer by Tenant to lease the
Premises on the terms and conditions set forth herein, which offer may not be
revoked for ten (10) business days after such delivery.  Tenant covenants,
warrants and represents that:  (i) each individual executing, attesting and/or
delivering this Lease on behalf of Tenant is authorized to do so on behalf of
Tenant; (ii) this Lease is binding upon Tenant; and (iii) Tenant is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Property is located.  Landlord
covenants, warrants and represents that:  (i) each individual executing,
attesting and/or delivering this Lease on behalf of Landlord is authorized to do
so on behalf of Landlord; (ii) this Lease is binding upon Landlord; and (iii)
Landlord is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Property is located.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provisions.

 

(f)                                    Governing Law.  This Lease shall be
governed by and construed in accordance with the laws of the State in which the
Property is located.

 

(g)                                 Intentionally Deleted.

 

(h)                                 Joint and Several Liability.  If Tenant is
comprised of more than one party, each such party shall be jointly and severally
liable for Tenant’s obligations under this Lease.  Notices, payments and
agreements given or made by, with or to any one person or entity shall be deemed
to have been given or made by, with and to all of them.

 

(i)                                     Force Majeure.  Landlord shall not be in
default hereunder and Tenant shall not be excused from performing any of its
obligations hereunder if Landlord is prevented from performing any of its

 

23

--------------------------------------------------------------------------------


 

obligations hereunder due to any accident, breakage, strike, delay in obtaining
any governmental permit or license, including any building permit, shortage of
materials, act of God or other causes beyond Landlord’s reasonable control.

 

(j)                                     Parking.  Tenant shall have the right in
common with other tenants and occupants of the Property, during the Term and
without additional charge, to have the use of the common parking facilities at
the Property for its employees and invitees.  Landlord reserves the right to
designate and redesignate areas of the common parking facilities where Tenant,
its agents, employees and invitees may park and/or may exclude Tenant, its
agents, employees and invitees from parking in other areas as designated and
redesignated by Landlord; provided, however, that Landlord shall not be liable
to Tenant for the failure of any tenant, its invitees, employees, agents and
customers to abide by Landlord’s designations or restrictions.  Notwithstanding
the foregoing, Landlord agrees (a) to maintain at the Property throughout the
Term and any extension thereof, a sufficient number of parking spaces to meet
all applicable zoning and related Laws with respect to the Property as then
used, and (b) that fifty (50) of said parking spaces shall be reserved parking
spaces for the exclusive use of Tenant and its invitees, at the location shown
on Exhibit B-2.

 

(k)                                  Captions.  The headings and titles in this
Lease are for convenience only and shall have no effect upon the construction or
interpretation of this Lease.

 

(l)                                     No Waiver.  No receipt of money by
Landlord from Tenant after termination of this Lease or after the service of any
notice or after the commencing of any suit or after final judgment for
possession of the Premises shall renew, reinstate, continue or extend the Term
or affect any such notice or suit.  No waiver of any default of Tenant shall be
implied from any omission by Landlord to take any action on account of such
default if such default persists or be repeated, and no express waiver shall
affect any default other than the default specified in the express waiver and
then only for the time and to the extent therein stated.

 

(m)                               Recording.  Landlord and Tenant shall record a
memorandum of this Lease in the official records of Fulton County, Georgia,
within thirty (30) days after the full execution of this Lease.

 

(n)                                 Relation of Parties.  It is the intention of
this Lease to create the relation between the parties hereto of landlord and
tenant and no other relation whatsoever, and nothing contained in this Lease
(including, without limitation, the method of determining Rent) shall be
construed to make the parties hereto partners or joint venturers or to render
either party hereto liable for any of the debts or obligations of the other
party.

 

(o)                                 Intentionally Deleted. 

 

(p)                                 Counterparts.  This Lease may be executed in
counterparts and each copy of this Lease to which is attached counterpart
signature pages collectively containing the signatures of all of the parties
hereto shall be deemed for all purposes to be a fully executed original of this
Lease.

 

(q)                                 Power of Attorney.  If Tenant fails within
ten (10) days after written request from Landlord therefor to execute any
Estoppel Certificate or Subordination Agreement, then Tenant hereby makes,
constitutes and irrevocably appoints each Landlord Party as Tenant’s
attorney-in-fact (such power of attorney coupled with an interest) to execute
and deliver such Estoppel Certificate or Subordination Agreement, as the case
may be, for and in the name, place and stead of Tenant.

 

(r)                                    Guaranty.  Concurrently with its
execution of this Lease, Tenant shall cause the Guaranty attached hereto as
Exhibit J to be executed by Guarantor and delivered to Landlord. 

 

(s)                                  Limitation on Landlord’s Liability.  It is
expressly understood and agreed by Tenant that none of Landlord’s covenants,
undertakings or agreements are made or intended as personal covenants,
undertakings or agreements by Landlord or the members in Landlord, and any
liability of Landlord or the members in Landlord for damages or breach or
nonperformance by Landlord or otherwise arising under or in connection with this
Lease or the relationship of Landlord and Tenant hereunder, shall be collectible
only out of Landlord’s interest in the Property, as the same may then be
encumbered, and no personal liability is assumed by, nor at any time may be
asserted against any of the Landlord Parties, all such liability, if any, being
expressly waived and released by Tenant.

 

24

--------------------------------------------------------------------------------


 

Tenant further expressly understands and agrees that Landlord’s agent executes
this Lease, not in its own right but solely as Landlord’s agent and that nothing
in this Lease shall be construed as creating any liability whatsoever against
such Landlord’s agent, its members or their respective shareholders, directors,
officers or employees and in particular, without limiting the generality of the
foregoing, there shall be no liability to pay any indebtedness or sum accruing
hereunder, or to perform any covenant or agreement whether express or implied
herein contained, it being agreed that Landlord shall have sole responsibility
therefor.  Landlord shall have the right to sell or convey and/or master lease
the Building, and in connection therewith, to transfer and assign its rights
under this Lease, and upon any such transfer and assignment Landlord shall be
released from all obligations of the landlord under this Lease accruing after
the effective date of such transfer or assignment, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations.

 

(t)                                    Mortgagee Approval.  This Lease is
expressly subject to and conditioned upon its approval by the current
Mortgagee.  Landlord will give Tenant a written notice of the approval or
disapproval of this Lease by the current Mortgagee upon Landlord’s receipt of
same.  If this Lease is not approved by the current Mortgagee within thirty (30)
days after the full execution of this Lease, then either party may terminate
this Lease by giving a written notice of termination to the other party at any
time after the expiration of said 30-day period but prior to the date (if ever)
that the current Mortgagee approves this Lease.  If this Lease is terminated
under this Section 26(t), then neither party shall have any further rights or
obligations under this Lease and Landlord shall return to Tenant all prepaid
Rent and the Security Deposit.

 

END OF TERMS AND CONDITIONS

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

PARCEL ONE:

 

All that tract or parcel of land lying and being in Land Lot 133 of the 14FF
District of Fulton County, Georgia, and being more particularly described as
follows:

 

TO FIND THE TRUE POINT OF BEGINNING, start at the point of intersection of the
center line of Fisk Drive with the center line of Greensboro Drive; running
thence South 11 degrees, 45 minutes, 00 seconds West along the center line of
Greensboro Drive, a distance of 679.32 feet to a point; running thence South 78
degrees, 15 minutes, 00 seconds East, a distance of 25.45 feet to a point on the
westerly right-of-way line of Fulton Industrial Boulevard (a 200 foot
right-of-way); running thence South 11 degrees, 45 minutes, 00 seconds West
along the westerly right-of-way line of Fulton Industrial Boulevard, a distance
of 983.63 feet to a point, such point being the TRUE POINT OF BEGINNING; running
thence South 11 degrees, 45 minutes, 00 seconds West along said right-of-way
line, a distance of 1000.86 feet to a point; running thence North 78 degrees, 15
minutes, 00 seconds West, a distance of 60.00 feet to a point; running thence
South 11 degrees, 45 minutes, 00 seconds West, a distance of 181.11 feet to a
point; running thence North 88 degrees, 15 minutes, 00 seconds West, a distance
of 792.70 feet to a point in the center line of a proposed railroad easement;
running thence North 04 degrees, 33 minutes, 30 seconds West along the center
line of said proposed easement, a distance of 1496.96 feet to a point; running
thence South 19 degrees, 29 minutes, 30 seconds East, a distance of 207.68 feet
to a point; running thence South 81 degrees, 15 minutes, 00 seconds East, a
distance of 1154.87 feet to a point on the westerly right-of-way line of Fulton
Industrial Boulevard and the TRUE POINT OF BEGINNING; as per survey for “Xerox
Corp,” prepared by James Lucius Grant, Georgia Registered Land Surveyor No. 1604
of Urban Engineers, Inc., dated August 27, 1973, and containing 28.866 acres
according to said survey.

 

PARCEL TWO:

 

Easement for ingress and egress for the benefit of Parcel One as created in that
certain Warranty Deed from MGIC Equities Corporation to Xerox Corporation, dated
September 24, 1973, filed for record September 26, 1973 at 2:56 p.m., recorded
in Deed Book 5912, Page 68, Records of Fulton County, Georgia over the following
described tract of land:

 

All that tract or parcel of land lying and being in Land Lot 133 of the 14FF
District of Fulton County, Georgia, and being more particularly described as
follows:

 

TO FIND THE TRUE POINT OF BEGINNING, start at the point of intersection of the
center line of Fisk Drive with the center line of Greensboro Drive, running
thence South 11 degrees, 45 minutes, 00 seconds West along the center line of
Greensboro Drive, a distance of 679.32 feet to a point; running thence South 78
degrees, 15 minutes, 00 seconds East, a distance of 25.45 feet to a point on the
westerly right-of-way line of Fulton Industrial Boulevard (a 200 foot
right-of-way); running thence South 11 degrees, 45 minutes, 00 seconds West
along the westerly right-of-way line of Fulton Industrial Boulevard, a distance
of 1984.49 feet to a point, such point being the TRUE POINT OF BEGINNING;
running thence North 78 degrees, 15 minutes, 00 seconds West, a distance of
60.00 feet to a point; running thence South 11 degrees, 45 minutes, 00 seconds
West, a distance of 181.11 feet to a point; running thence South 88 degrees, 15
minutes, 00 seconds East, a distance of 60.93 feet to a point located on the
westerly right-of-way line of Fulton Industrial Boulevard; running thence North
11 degrees, 45 minutes, 00 seconds West along said right-of-way line to the TRUE
POINT OF BEGINNING; as per survey for “Xerox Corp.” prepared by James Lucius
Grant, Georgia Registered Land Surveyor No. 1604, of Urban Engineers, Inc.,
dated August 27, 1973.

 

PARCEL THREE:

 

All that tract or parcel of land lying and being in Land Lot 133 of the 14FF
District of Fulton County, Georgia, and containing 28.8694 acres, and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, start at the point of intersection of the
center line of Fisk Drive with the center line of Greensboro Drive; running
thence South 11 degrees, 40 minutes, 46 seconds West along the center

 

A-1

--------------------------------------------------------------------------------


 

line of Greensboro Drive, a distance of 679.32 feet to a point; running thence
South 78 degrees, 10 minutes, 46 seconds East, a distance of 25.45 feet to a
point on the westerly right-of-way line of Fulton Industrial Boulevard (a 200
foot right-of-way); running thence South 11 degrees, 40 minutes, 46 seconds,
West along the westerly right-of-way line of Fulton Industrial Boulevard, a
distance of 983.63 feet to a point, such point being the TRUE POINT OF
BEGINNING; running thence South 11 degrees, 39 minutes, 59 seconds West along
said right-of-way line, a distance of 1000.98 feet to a point; running thence
North 78 degrees, 19 minutes, 14 seconds West, a distance of 60.00 feet to a
point; running thence South 11 degrees, 40 minutes 46 seconds West, a distance
of 181.11 feet to a point; running thence North 88 degrees, 19 minutes, 14
seconds West, a distance of 792.70 feet to a point in the center line of a
proposed railroad easement; running thence North 04 degrees, 37 minutes, 59
seconds West along the center line of said proposed easement, a distance of
1497.18 feet to a point; running thence South 19 degrees, 33 minutes, 18 seconds
East, a distance of 207.68 feet to a point; running thence South 81 degrees, 19
minutes, 07 seconds East, a distance of 1154.87 feet to a point on the westerly
right-of-way line of Fulton Industrial Boulevard and the TRUE POINT OF
BEGINNING, per that certain land survey dated January 9, 2002, prepared by
Chester M. Smith, Jr., Georgia Registered Land Surveyor Registration No. 1445,
Metro Engineering and Surveying Co., Inc., Hampton, Georgia.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[PLAN SHOWING LOCATION OF THE PREMISES AND ROFO SPACE]

 

B-1-1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[PLAN SHOWING LOCATION OF RESERVED PARKING SPACES]

 

B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.                                       The common sidewalks, entrances,
passages, ramps, stairways, corridors, or halls shall not be obstructed or used
by Tenant or the employees, agents, invitees or business of Tenant for any
purpose other than ingress and egress to and from the Premises and for delivery
of merchandise and equipment in prompt and efficient manner.

 

2.                                       No exterior elements such as awnings,
air-conditioning units, fans, aerials, antennas or other projections shall be
attached to the Building without the prior written consent of Landlord (which
consent shall not be unreasonably withheld).

 

3.                                       No sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by any Tenant on any
part of the outside of the Premises or Building without the prior written
consent of Landlord.  Notwithstanding the foregoing, Tenant, at its expense,
shall have the right to design, fabricate and install a sign identifying Tenant
and to be located on the fascia of the Premises, subject to the prior written
approval of Landlord as to the actual size, design and location of the sign and
Tenant obtaining all necessary governmental approvals, permits and licenses. 
The maximum size of Tenant’s sign shall be Tenant’s Proportionate Share from
time to time of the total building signage allowed by applicable city code.  In
the event of the violation of the foregoing by Tenant, Landlord may remove same
without any liability, and may charge the expense incurred by such removal to
the Tenant or Tenants violating this rule.

 

4.                                       The exterior windows and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building, shall not be covered or obstructed by Tenant.  No
showcases or other articles shall be put in front or affixed to any part of the
exterior of the Building, nor placed in the halls, corridors or vestibules, nor
shall any article obstruct any HVAC supply or exhaust without the prior written
consent of Landlord.

 

5.                                       The electrical and mechanical closets,
water and wash closets, drinking fountains and other plumbing, communications,
electrical and mechanical fixtures shall not be used for any purposes other than
those for which they were constructed, and no sweepings, rubbish, rags, coffee
grounds, acids or other substances shall be deposited therein. Landlord shall
have sole power to direct where and how telephone and other wires are to be
introduced.  No boring or cutting of exterior walls or interior demising walls
for wires is to be allowed without the consent of Landlord.  The location of
Tenant’s communication equipment affixed to the Premises shall be subject to the
approval of Landlord (which approval shall not be unreasonably withheld or
delayed).  All damages resulting from any misuse of the fixtures shall be borne
by the Tenant who, or whose employees, agents, assignees, sublessees, invitees
or licensees, shall have caused the same.  No person shall waste water by
interfering or tampering with the faucets or otherwise.

 

6.                                       No portion of the Premises or the
Building shall be used or occupied at any time for sleeping or lodging quarters.

 

7.                                       Tenant and Tenant’s employees, agents,
invitees or licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible, caustic, poisonous or explosive fluid, chemical or
substance, other than those used in connection with the Permitted Use and in
accordance with applicable Laws and in accordance with Section 4 of the Lease.

 

8.                                       No bicycles, vehicles or animals of any
kind (other than a seeing eye dog for a blind person) shall be brought into or
kept by any Tenant in or about the Premises or the Building.

 

9.                                       Tenant shall not use or occupy or
permit any portion of the Premises to be used or occupied as an office for a
public stenographer or typist, offset printing or for the possession, storage,
manufacture, sale of liquor, narcotics, dope, tobacco in any form or as a barber
or manicure shop, an employment bureau, a labor office, a dance or music studio,
any type of school, or for any use other than those specifically granted in the
lease.  Tenant shall not engage or pay any employees on the Premises, except
those actually working for such Tenant on said Premises, and Tenant shall not
advertise for labor services for third parties giving an address at said
Premises.

 

C-1

--------------------------------------------------------------------------------


 

10.                                 Landlord shall have the right to prohibit
any advertising by any Tenant which, in Landlord’s reasonable judgement, tends
to impair the reputation of the Building or its desirability as a building for
manufacturing, storage and distribution uses, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.  In no
event shall Tenant, without the prior written consent of Landlord, use the name
of the Building or use pictures or illustrations of the Building.

 

11.                                 All persons in or entering Building shall be
required to comply with the reasonable security policies of the Building. 
Tenant shall keep doors to unattended areas locked and shall otherwise exercise
reasonable precautions to protect property from theft, loss or damage.  Landlord
shall not be responsible for the theft, loss or damage of any property.

 

12.                                 No additional locks or bolts of any kind
shall be placed on any door in the Building or the Premises and no lock on any
door therein shall be changed or altered in any respect without the consent of
Landlord.  Landlord shall furnish two (2) keys for each lock on exterior doors
to the Premises and shall, on Tenant’s request and at Tenant’s expense, provide
additional duplicate keys.  All keys, including keys to storerooms and
bathrooms, shall be returned to Landlord upon expiration or termination of this
Lease.  Landlord may at all times keep a pass key to the Premises.  All entrance
doors to the Premises shall be left closed at all times, and left locked when
the Premises are not in use.

 

13.                                 Tenant shall give immediate notice to
Landlord in case of theft, unauthorized solicitation, or accident in the
Premises or in the Building or of defects therein or in any fixtures or
equipment, or of any known emergency in the Building.

 

14.                                 Tenant shall not use the Premises or permit
the Premises to be used for photographic, multilith or multigraph reproductions,
except in connection with its own business and not as a service for others,
without Landlord’s prior permission.

 

15.                                 Tenant, at its expense, shall cause the
removal of all garbage, debris and refuse from the Premises at reasonable
intervals, and shall, prior to removal, store such garbage, debris and refuse in
appropriate refuse containers and otherwise abide by all rules or regulations
imposed by Landlord with respect thereto, or as otherwise required by applicable
Law.  All garbage, debris and refuse shall be stored in areas expressly
designated by Landlord, and if no such area is designated, then within the
Premises.  Tenants shall not at any time place, leave or discard any rubbish,
paper, articles, or objects of any kinds whatsoever outside the doors of the
Premises or in the corridors or passageways of the Building.

 

16.                                 Tenant shall not make excessive noises,
cause disturbances or vibrations or use or operate any electrical or mechanical
devices that emit excessive sound or other waves or disturbances or create
obnoxious odors, any of which may reasonably be deemed to materially interfere
with the use by other tenants and occupants of the Building of their premises
for uses substantially similar to the Permitted Use.

 

17.                                 Tenant shall not serve, nor permit the
serving of alcoholic beverages in the Premises unless Tenant shall have first
secured Landlord’s consent and procured Host Liquor Liability Insurance, issued
by companies and in amounts reasonably satisfactory to Landlord, naming Landlord
as an additional party insured.

 

18.                                 Canvassing, soliciting and peddling in the
Building is prohibited and Tenant shall cooperate to prevent the same.

 

19.                                 Except as otherwise explicitly permitted in
the Lease, Tenant shall not do any cooking, conduct any restaurant, luncheonette
or cafeteria for the sale or service of food or beverages to its employees or to
others.

 

20.                                 Tenant shall at all times keep the Premises
neat and orderly.

 

21.                                 Tenant shall not allow its employees to
loiter in the common areas of the Building.

 

22.                                 No smoking shall be permitted in those areas
of the Property which are designated as “No-Smoking” areas by Landlord, from
time to time, or as otherwise prohibited by applicable Law.

 

C-2

--------------------------------------------------------------------------------


 

23.                                 Tenant shall not maintain armed security in
or about the Premises nor possess any weapons, explosives or other hazardous
devices in or about the Building and/or the Premises.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMMENCEMENT DATE AGREEMENT

 

THIS COMMENCEMENT DATE AGREEMENT,  made this         day of
                    , 20    , by and between INSITE ATLANTA, L.L.C.,  an
Illinois limited liability company (“Landlord”) and SIMCO AUTOMOTIVE TRIM, INC.,
a Michigan corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant have entered into that certain Industrial Lease
Agreement (the “Lease”) dated March 25, 2003, for the lease of certain
office/warehouse space in that certain industrial building located at 6077
Fulton Industrial Boulevard, Atlanta, Georgia.

 

WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the term of the Lease.

 

NOW, THEREFORE, in consideration of the Leased Premises as described in the
Lease and the covenants set forth therein Landlord and Tenant agree as follows:

 

1.                                       The Commencement Date of the Term of
the Lease is                  .

 

2.                                       The commencement date for payment of
Base Rent is                        .

 

3.                                       The commencement date for payment of
Tenant Reimbursement Amount is                        .

 

4.                                       The Expiration Date of the Term of the
Lease is                        .

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

TENANT:

 

 

 

SIMCO AUTOMOTIVE TRIM, INC., a Michigan
corporation

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

LANDLORD:

 

 

 

INSITE ATLANTA, L.L.C., an Illinois limited liability
company

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DESCRIPTION OF LANDLORD’S WORK

 

1.                                       Provide 100% air conditioned production
and warehouse areas.  Landlord will perform any maintenance and repairs
necessary to bring the existing HVAC units serving the Premises into working
order as of the Commencement Date.

 

2.                                       Provide metal halide lighting
throughout production and warehouse areas.  Lighting levels to be confirmed by
Tenant.

 

3.                                       Provide the installation of one 12’x14’
drive-in door as a substitution for one of the existing truck dock doors.

 

4.                                       Provide utility separation for electric
and gas.  Water will be billed on a proportionate basis.

 

5.                                       Block off all unused doors to the
adjacent space.

 

6.                                       Construct a demising wall consisting of
4’ of concrete block with the remainder to be constructed of metal sandwich
panel to the ceiling deck.

 

7.                                       Refurbish office area with break room,
restrooms and three 12’x12’ offices refurbished in front office area to like new
condition in accordance with the plan attached hereto as Exhibit E-1.  Landlord
will pay the cost of such office area improvements up to a maximum of $40,000,
and Tenant shall pay any and all costs of such office area improvements in
excess of $40,000 (which payment shall be made within 10 days after billing).

 

8.                                       Remediate in a manner determined by
Landlord (but in accordance with applicable Law) the existing asbestos
containing material (ACM) in the Premises which is referenced in the Letter
Report described in Section 4(b)(iii)(z) of the Lease.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

[CONSTRUCTION PLAN FOR FRONT OFFICE AREA]

 

E-1-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RIGHT OF FIRST OPPORTUNITY

 

Prior to the first lease that Landlord hereafter intends to enter into with a
third party for all or any portion of the ROFO Space, and which would have a
term to commence at any time prior to the last twenty-four (24) months of the
initial Term, Landlord shall give Tenant a written notice of such intent
(“Landlord’s ROFO Notice”) and if the proposed commencement date of the lease
term for the ROFO Space is a date occurring after the first two (2) years of the
initial Term of this Lease, then Landlord’s ROFO Notice shall set forth the
prevailing market terms and conditions, including the annual Base Rent per
leaseable square foot (including all fixed or indexed increases to said rate and
tenant incentives or inducements, if any, such as tenant improvement allowances
and free rent), as determined by Landlord, which Landlord would then be willing
to lease the ROFO Space to a prospective tenant for a lease term which would
expire concurrently with the Expiration Date of the initial Term of this Lease. 
Tenant shall then have a right of first opportunity (the “ROFO”) to itself lease
all (but not less than all) of the ROFO Space, subject to the following terms
and conditions:

 

(a)                                  No Default.  This Lease is in full force
and effect and Tenant is not in Default at the time of its exercise of the ROFO,
but Landlord shall have the right at its sole discretion to waive the
non-default condition herein.

 

(b)                                 Terms.  The ROFO Space shall be leased
subject to all of the same terms, covenants and conditions as provided in this
Lease except that:

 

(i)                                     if the lease term for the ROFO Space
will commence during the first two (2) years of the initial Term of this Lease,
then the annual Base Rent per leaseable square foot payable for the ROFO Space
shall at all times during the lease term for the ROFO Space be equal to the
annual Base Rent per leaseable square foot then payable for the original
Premises, but if the lease term for the ROFO Space will commence after the first
two (2) years of the initial Term of this Lease, then the annual Base Rent per
leaseable square foot payable for the ROFO Space shall be the amounts set forth
in Landlord’s ROFO Notice;

 

(ii)                                  The lease term for the ROFO Space shall
commence on the date which is thirty (30) days after the date upon which Tenant
exercises the ROFO and shall expire on the Expiration Date of the initial Term
of this Lease (as same may be extended); and

 

(iii)                               Tenant shall accept the ROFO Space in an
“as-is” condition, without any representation, allowance or build-out from
Landlord with respect to the condition or improvement thereof, except (A) if the
lease term for the ROFO Space will commence during the first two (2) years of
the initial Term of this Lease, then Tenant, at its expense, shall pay for all
costs necessary to separately demise the ROFO Space, and (B) if the lease term
for the ROFO Space will commence after the first two (2) years of the initial
Term of this Lease, then Tenant shall be entitled to receive any tenant
improvement allowances and/or build-out set forth in Landlord’s ROFO Notice.

 

(c)                                  Exercise of ROFO.  Tenant shall exercise
the ROFO by giving Landlord a written notice thereof within ten (10) days after
the date Landlord gives Landlord’s ROFO Notice to Tenant.  Concurrently with
such notice, Tenant shall submit to Landlord Tenant’s most recent Financial
Statements.  Based on Landlord’s review of such Financial Statements, Landlord
may give Tenant a written notice requiring Tenant to increase the amount of the
Security Deposit, in which event Tenant shall deposit the additional Security
Deposit with Landlord within twenty (20) days after its receipt of Landlord’s
notice.

 

(d)                                 Lease Amendment.  The parties shall execute
an amendment to this Lease to reflect Tenant’s exercise of the ROFO upon the
terms provided herein, which amendment shall be executed within thirty (30) days
after Tenant exercises the ROFO.

 

(e)                                  Sublease.  The ROFO shall automatically
terminate upon any sublease of the Premises, or any part thereof, by Tenant
(other than to a Permitted Transferee).

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FIRST TERMINATION OPTION

 

Tenant shall have the option (the “First Termination Option”) to terminate this
Lease with respect to all (but not less than all) of the Premises as of the
First Early Termination Date upon Tenant giving Landlord not less than six (6)
months’ prior written notice of its exercise of the First Termination Option,
provided (a) such written notice sets forth the actual First Early Termination
Date, (b) such written notice is accompanied by a certified or cashier’s check
in an amount equal to the sum of (i) $396,405, plus, if Tenant then leases the
ROFO Space, (ii) the additional sum of (A) $87,339.00, plus (B) $51.68 for each
day (if any) of the lease term for the ROFO Space which falls within the first
year of the initial Term of this Lease, as and for an early termination fee, and
(c) such exercise is subject to the conditions and limitations set forth below. 
Tenant’s exercise of the First Termination Option is further subject to the
condition that no Default by Tenant exists at the time that Tenant exercises the
First Termination Option or upon the First Early Termination Date.  In the event
Tenant exercises the First Termination Option subject to and in accordance with
the conditions and limitations herein contained, Tenant shall deliver the
Premises to Landlord on or before the First Early Termination Date in accordance
with the terms and conditions of this Lease the same as if the First Early
Termination Date were the original Expiration Date of the Term of this Lease. 
Tenant shall continue to pay Base Rent, Tenant Reimbursement Amount and any
other amounts reserved hereunder, and keep, perform and observe all of the
terms, covenants and conditions on Tenant’s part to be kept, performed and
observed as provided herein for the period between the date Tenant delivers
written notice of its election to exercise the First Termination Option and the
First Early Termination Date.

 

G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

SECOND TERMINATION OPTION

 

Tenant shall have the option (the “Second Termination Option”) to terminate this
Lease with respect to all (but not less than all) of the Premises as of the
Second Early Termination Date upon Tenant giving Landlord not less than six (6)
months’ prior written notice of its exercise of the Second Termination Option,
provided (a) such written notice sets forth the actual Second Early Termination
Date, (b) such written notice is accompanied by a certified or cashier’s check
in an amount equal to the sum of (i) $255,396, plus, if Tenant then leases the
ROFO Space, (ii) the additional sum of (A) $45,550.00, plus (B) $51.68 for each
day (if any) of the lease term for the ROFO Space which falls within the first
year of the initial Term of this Lease, as and for an early termination fee, and
(c) such exercise is subject to the conditions and limitations set forth below. 
Tenant’s exercise of the Second Termination Option is further subject to the
condition that no Default by Tenant exists at the time that Tenant exercises the
Second Termination Option or upon the Second Early Termination Date.  In the
event Tenant exercises the Second Termination Option subject to and in
accordance with the conditions and limitations herein contained, Tenant shall
deliver the Premises to Landlord on or before the Second Early Termination Date
in accordance with the terms and conditions of this Lease the same as if the
Second Early Termination Date were the original Expiration Date of the Term of
this Lease.  Tenant shall continue to pay Base Rent, Tenant Reimbursement Amount
and any other amounts reserved hereunder, and keep, perform and observe all of
the terms, covenants and conditions on Tenant’s part to be kept, performed and
observed as provided herein for the period between the date Tenant delivers
written notice of its election to exercise the Second Termination Option and the
Second Early Termination Date.

 

G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

THIRD TERMINATION OPTION

 

Tenant shall have the option (the “Third Termination Option”) to terminate this
Lease with respect to all (but not less than all) of the Premises as of the
Third Early Termination Date upon Tenant giving Landlord not less than twelve
(12) months’ prior written notice of its exercise of the Third Termination
Option, provided (a) such written notice sets forth the actual Third Early
Termination Date, (b) such written notice is accompanied by a certified or
cashier’s check in an amount equal to the sum of (i) $101,699, plus, if Tenant
then leases the ROFO Space, (ii) the additional sum of $51.68 for each day (if
any) of the lease term for the ROFO Space which falls within the first year of
the initial Term of this Lease, as and for an early termination fee, and (c)
such exercise is subject to the conditions and limitations set forth below. 
Tenant’s exercise of the Termination Option is further subject to the condition
that no Default by Tenant exists at the time that Tenant exercises the Third
Termination Option or upon the Third Early Termination Date.  In the event
Tenant exercises the Third Termination Option subject to and in accordance with
the conditions and limitations herein contained, Tenant shall deliver the
Premises to Landlord on or before the Third Early Termination Date in accordance
with the terms and conditions of this Lease the same as if the Third Early
Termination Date were the original Expiration Date of the Term of this Lease. 
Tenant shall continue to pay Base Rent, Tenant Reimbursement Amount and any
other amounts reserved hereunder, and keep, perform and observe all of the
terms, covenants and conditions on Tenant’s part to be kept, performed and
observed as provided herein for the period between the date Tenant delivers
written notice of its election to exercise the Third Termination Option and the
Third Early Termination Date.

 

G-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

RENEWAL OPTIONS

 

Tenant shall have two (2) options (each, a “Renewal Option”) to renew the
initial Term for all (but not less than all) of the Premises (as same may have
been expanded pursuant to Exhibit F of the Lease) which are demised under this
Lease as of the Expiration Date of the then current Term, for the applicable
Renewal Term, subject to the following terms and conditions:

 

(a)                                  This Lease is in full force and effect and
Tenant is neither in Default at the time Tenant exercises a Renewal Option nor
at the commencement of the applicable Renewal Term, but Landlord shall have the
right at its sole discretion to waive the non-default condition herein;

 

(b)                                 The applicable Renewal Term shall be upon
all of the same terms, covenants and conditions as provided in this Lease,
except that (i) Tenant may not again exercise either Renewal Option during
either Renewal Term so as to further extend the Term beyond the Expiration Date
of the second Renewal Term, and (ii) the net annual Base Rent per leaseable
square foot payable for the applicable Renewal Term shall be:

FIRST RENEWAL TERM

 

Year of First Renewal Term

 

Annual Base
Rent Per LSF

 

 

 

 

 

1

 

$

3.00

 

2

 

3.00

 

3

 

3.00

 

 

SECOND RENEWAL TERM

 

Year of Second Renewal Term

 

Annual Base
Rent Per LSF

 

 

 

 

 

1

 

$

3.25

 

2

 

3.25

 

3

 

3.25

 

 

(c)                                  Tenant shall exercise a Renewal Option by
giving Landlord a written notice thereof on or before the date that is nine (9)
months prior to the commencement of the applicable Renewal Term;

 

(d)                                 The parties shall execute an amendment to
this Lease to reflect Tenant’s exercise of a Renewal Option upon the terms
provided herein, which amendment shall be executed within thirty (30) days after
Tenant exercises such Renewal Option; and

 

(e)                                  Each Renewal Option shall be void in the
event that on either the date upon which Tenant exercises such Renewal Option or
upon the commencement date of the applicable Renewal Term there shall exist any
sublease of the Premises, or any part thereof, by Tenant (other than to a
Permitted Transferee).

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[XEROX ENVIRONMENTAL ACCESS AGREEMENT]

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

GUARANTY

 

This is a Guaranty of an Industrial Lease Agreement dated March 25, 2003, (the
“Lease”), by and between InSite Atlanta, L.L.C., an Illinois limited liability
company (“Landlord”) and Simco Automotive Trim, Inc., a Michigan corporation
(“Tenant”), concerning those certain office/warehouse premises in that certain
industrial building located at 6077 Fulton Industrial Boulevard, Atlanta,
Georgia.

 

FOR VALUE RECEIVED, and in consideration for, and as an inducement to Landlord
to enter into the Lease, the undersigned (“Guarantor”), who or which has a
substantial economic interest in Tenant, hereby guarantees to Landlord, its
successors and assigns, the payment of all rentals specified thereunder and all
other payments to be made by Tenant under the Lease, and the full performance
and observance by Tenant of all the terms, covenants, conditions and agreements
therein provided to be performed and observed by Tenant, for which Guarantor
shall be jointly and severally liable with Tenant, without requiring any notice
of nonpayment, nonperformance or nonobservance, or proof of notice or demand,
whereby to charge Guarantor, all of which Guarantor does hereby expressly waive,
and Guarantor expressly agrees that Landlord, its successors and assigns, may
proceed against Guarantor separately or jointly, before, after or simultaneously
with the proceedings against Tenant for default, and that this Guaranty shall
not be terminated, affected or impaired in any way or manner whatsoever by
reason of the assertion of Landlord against Tenant of any of the rights or
remedies reserved to Landlord pursuant to the provisions of the Lease, or by
reason of summary or other proceedings against Tenant, or by the omission of
Landlord to enforce any of its rights against Tenant or by reason of any
extensions of time or indulgence granted by Landlord to Tenant.  Without
limiting the generality of the foregoing, it is understood that Landlord is not
required to exhaust or pursue any remedies it may have against Tenant under the
Lease before, after or simultaneously with any proceedings against Guarantor and
Guarantor hereby waives any right it may have to require Landlord to so exhaust
or pursue such remedies.  Guarantor further covenants and agrees:  (i) that
Guarantor will be bound by all the provisions, terms, conditions, restrictions,
and limitations contained in the Lease, the same as though Guarantor were named
therein as Tenant; and (ii) that this Guaranty shall be absolute and
unconditional and shall remain and continue in full force and effect as to any
renewal, extension, amendment, addition, assignment, sublease, transfer, or
other modification of the Lease, whether or not Guarantor shall have any
knowledge or have been notified of or agreed or consented to any such renewal,
extension, amendment, addition, assignment sublease, transfer or other
modification of the Lease, and Guarantor agrees to be bound by any and all such
modifications to the Lease.  If Landlord at any time is compelled to take any
action or proceeding in court or otherwise to enforce or compel compliance with
the terms of this Guaranty, then (y) Guarantor shall, in addition to any other
rights and remedies to which the Landlord may be entitled hereunder or as a
matter of law or in equity, be obligated to pay all costs, including attorney
fees and costs, incurred or expended by Landlord in connection therewith, and
(z) Landlord and Guarantor waive trial by jury in connection with such action or
proceeding.  Further, Guarantor hereby covenants and agrees to assume the Lease
and to perform all of the terms and conditions thereunder for the balance of the
then current term should the Lease be disaffirmed by any Trustee in Bankruptcy
for Tenant, or at the option of Landlord, Guarantor shall, in the event of
Tenant’s bankruptcy, make and enter into a new lease, which shall be in form and
substance identical to the Lease.  All obligations and liabilities to Guarantor
pursuant to this Guaranty shall be binding upon the heirs, legal
representatives, successors and assigns of Guarantor, and Guarantor, its heirs,
legal representatives, successors and assigns shall remain fully liable under
the Lease and this Guaranty regardless of any merger, corporate reorganization
or restructuring involving Tenant, regardless of the resulting organization,
structure or ownership of Tenant.  If this Guaranty is signed by more than one
person or entity as Guarantor, then the persons and/or entities are jointly and
severally referred to herein as Guarantor, and each person or entity shall be
jointly and severally liable for all obligations of Guarantor.  This Guaranty
shall be governed by and construed in accordance with the laws of the State of
Illinois.

 

In the event any payment by Tenant to Landlord is held to constitute a
preference under the bankruptcy laws, or if for any other reason Landlord is
required to refund such payment or pay the amount thereof to any other party,
such payment by Tenant to Landlord shall not constitute a release of Guarantor
from any liability hereunder, but Guarantor agrees to pay such amount to
Landlord upon demand and this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, to the extent of any such payment or
payments.

 

Guarantor agrees that it shall not have:  (a) any right to enforce any remedy
which Landlord now has or hereafter may have against Tenant, or any right to
participate in any security now or hereafter held by Landlord; or (b) any
defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation.

 

J-1

--------------------------------------------------------------------------------


 

Anything herein to the contrary notwithstanding, Guarantor hereby expressly
waives and releases any rights of subrogation that Guarantor may have against
Tenant, any rights of contribution that Guarantor may have against any other
guarantor of, or other person secondarily liable for, the payment or performance
of the obligations of Tenant, and any rights of reimbursement that Guarantor may
have against Tenant.

 

Guarantor hereby unconditionally consents and agrees that any legal action
brought under this Guaranty may be brought in any State Court of the State of
Illinois or in a Federal United States Court in Illinois and Guarantor hereby
unconditionally consents to the jurisdiction of such courts in connection with
any cause of action brought by or against Tenant and/or Guarantor in any way
directly or indirectly related to the Lease or this Guaranty.  Further,
Guarantor hereby irrevocably and unconditionally appoints Tenant, as its duly
authorized agent for service of process in connection with any such cause of
action, and Tenant shall be considered a fully authorized agent for service of
process in any other manner permitted by law.

 

At any time that Tenant is required to furnish an Estoppel Certificate pursuant
to the Lease, Guarantor, by guarantying the terms and conditions of the Lease,
agrees that Guarantor, upon ten (10) days’ prior written request to Guarantor,
shall execute and deliver to Landlord or to any third party designated by
Landlord in such request, a written estoppel certificate in the form submitted
by Landlord to Guarantor, certifying (i) that Guarantor concurs with the
statements set forth in said Estoppel Certificate by Tenant, and (ii) that this
Guaranty remains in full force and effect.  Guarantor’s failure to deliver such
estoppel certificate to Landlord (or to any such designated third party) within
such ten (10) day period shall automatically constitute Guarantor’s approval of
the requested estoppel certificate as though such estoppel certificate had been
executed and delivered by Guarantor to Landlord or such designated third party
in form identical to the form submitted by Landlord to Guarantor.

 

Within fifteen (15) days after Landlord’s request, Guarantor will deliver to
Landlord, the most recent audited financial statements (including all notes to
such statements) of Guarantor, or, if no such audited statements have been
prepared, then unaudited financial statements (including all notes to such
statements) prepared in each case by an independent certified public accountant
in accordance with GAAP.  Landlord will not disclose any aspect of Guarantor’s
financial statements that Guarantor designates to Landlord as confidential
except (i) to any Mortgagee, prospective Mortgagee or prospective purchaser of
the Building, and (ii) if required by court order or subpoena.  Guarantor
represents and warrants to Landlord that all financial information of Guarantor
delivered and to be delivered to Landlord by or on behalf of Tenant is and shall
be true and correct and that no material misstatements or omissions exist or
will exist therein.

 

[Signature Page Follows]

 

J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has set its hand as of March 25, 2003.

 

 

 

GUARANTOR:

Witnesses (2 required)

 

 

 

 

 

/s/Richard LeSavoy

 

UFP TECHNOLOGIES, INC., a Delaware
corporation

Witness

 

 

Richard LeSavoy

 

 

Print Name

 

By:

/s/ Ronald J. Lataille

 

 

 

Title:

Vice President & CFO

 

 

 

 

/s/ Wayne G. Williams

 

 

Witness

 

 

Wayne G. Williams

 

 

Print Name

 

 

 

STATE OF MA.

)

 

) SS.

COUNTY OF Essex

)

 

I, Joan F. Young, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Ron Lataille, the VP-CFO of UFP TECHNOLOGIES,
INC., a Delaware corporation (the “Corporation”), who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of the Corporation.

 

GIVEN under my hand and notarial seal, this 25th day of March, 2003.

 

 

Joan F. Young

 

 

Notary Public

 

 

[SEAL]

 

 

J-3

--------------------------------------------------------------------------------